Exhibit 10.2

EXECUTION VERSION
 


 


 


 




SALT CREEK EOR
PARTICIPATION AGREEMENT
 
BY AND BETWEEN
HOWELL PETROLEUM CORPORATION
 
AND
 
LINN ENERGY HOLDINGS, LLC
 


 


 


 


 
Dated April 3, 2012
2094419.27
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 
SECTION I. SCOPE OF AGREEMENT
1
1.1
Project Area
1
1.2
Participant Interests
1
1.3
Howell Interests
1
1.4
Effective Date
2
1.5
Casualty or Condemnation Loss
2
1.6
Operation of Business
2
   
SECTION II. DEFINITIONS
2
2.1
Terms
2
2.2
Interpretation
15
   
SECTION III. TABLE OF EXHIBITS AND SCHEDULES
16
   
SECTION IV. PARTICIPANT’S FUNDING OBLIGATIONS/PARTICIPATION AGREEMENT ACCOUNT
17
4.1
Participant’s Commitment
17
4.2
Allocation
18
4.3
Records and Accounting
18
4.4
Commitment Termination
18
4.5
Participation Agreement Account
18
   
SECTION V. ASSIGNMENTS
19
5.1
Howell’s Title
19
5.2
EOR Funding Agreement
19
5.3
Further Assurances
19
5.4
BLM Assignments
19
5.5
Seismic License
20
   
SECTION VI. AREA OF MUTUAL INTEREST
20
6.1
Area of Mutual Interest
20
6.2
AMI Coverage
20
6.3
Acquired Interests
20
6.4
Excluded Acquisitions
21
6.5
Ownership
21
6.6
Term of AMI
21
6.7
Warranty of Title
21
   
SECTION VII. TECHNICAL AND BUDGET REVIEWS
22
7.1
Initial EOR Program
22
7.2
Technical Reviews
22
7.3
Joint Budget Reviews
22
7.4
Budget Categories
23
   
SECTION VIII. OPERATION OF THE PROJECT AREA
23
8.1
Salt Creek JOA
23
8.2
Designation of Operator/Operator Standard
23
8.3
Sale of Production
24
8.4
CO2 Sourcing
24
8.5
Insurance/Self Insurance and Uninsured Losses
25

 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
8.6
Seismic Survey Operations
26
8.7
Government Regulation
26
8.8
Reporting Requirements
26
8.9
Approval of Operations and Non-Consent
26
   
SECTION IX. TERM OF AGREEMENT
29
9.1
Term
29
9.2
Termination or Expiration of Agreement
29
   
SECTION X. REQUESTS FOR ADVANCE; ACCOUNTING, DEFAULT; REMEDIES
29
10.1
Requests for Advance, Advances
29
10.2
Netting Revenue to Expenses
30
10.3
Default by Participant
30
10.4
Sole Remedy for Participant’s Default under Section 10.3
30
10.5
Termination Payment
31
10.6
Cross Defaults
31
10.7
Guaranty by Participant
31
10.8
Effects of Termination or Expiration
31
   
SECTION XI. HOWELL REPRESENTATIONS AND WARRANTIES
31
11.1
Organization
32
11.2
Power and Authority
32
11.3
Valid and Binding Agreement
32
11.4
Non-Contravention
32
11.5
Brokers
32
11.6
Pending Proceedings
33
11.7
Preferential Rights; Required Consents
33
11.8
Production Sales Contracts
33
11.9
Tax Matters
33
11.10
Outstanding Capital Commitments
34
11.11
Compliance with Laws
34
11.12
Payments for Production
34
11.13
No Conveyance, Assignment or Sale Since March 16, 2012
35
11.14
Permits
35
11.15
Survival
35
   
SECTION XII. PARTICIPANT REPRESENTATIONS AND WARRANTIES
35
12.1
Organization
35
12.2
Power and Authority
35
12.3
Valid and Binding Agreement
35
12.4
Non-Contravention
36
12.5
Brokers
36
12.6
Survival
36
   
SECTION XIII. INDEMNIFICATION
36
13.1
Post-Closing Obligations
36
13.2
Indemnification
37
13.3
Notice of Claim
37
    13.4 Environmental Review and Disclaimers 39

 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
13.5
Conspicuousness
40
   
SECTION XIV. TAXES
40
14.1
Tax Partnership Provision
40
14.2
Allocation of Tax Liabilities
40
14.3
No Transfer Tax
41
14.4
Tax Covenants
41
   
SECTION XV. CLOSING
41
15.1
Conditions to Closing
41
15.2
Date and Time of Closing
42
15.3
Closing Deliverables
43
15.4
Records
44
   
SECTION XVI. MISCELLANEOUS
44
16.1
Notices
44
16.2
Entire Agreement/Amendments and Modifications
45
16.3
Interpretation
45
16.4
Severability
45
16.5
Governing Law
45
16.6
Jurisdiction and Venue
45
16.7
Costs and Expenses
45
16.8
Waiver of Jury Trial
45
16.9
Relationship of the Parties
45
16.10
Media Releases
46
16.11
Confidentiality
46
16.12
Binding on Successors and Assigns, and Transfer
46
16.13
Third Party Claims and Causes of Action
47
16.14
Waivers
47
16.15
Reservation as to Non-Parties
47
16.16
Expenses
47
16.17
Counterparts
48
16.18
Dates/Times
48
16.19
Limitation on Damages
48
16.20
Financial Statements
48

 
iii

--------------------------------------------------------------------------------

 
SALT CREEK EOR
PARTICIPATION AGREEMENT
 
This Salt Creek EOR Participation Agreement (herein this “Agreement”) is dated
April __, 2012 (herein the “Execution Date”), but is effective as of the
Effective Date, by and among Howell Petroleum Corporation, with offices at 1099
18th Street, Suite 1800, Denver, CO 80202 (herein “Howell”) and Linn Energy
Holdings, LLC, with offices at 600 Travis Street, Suite 5100, Houston, Texas
77002 (herein “Participant”).  Howell and Participant are sometimes referred to
herein collectively as the “Parties” and each individually as a “Party.”
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Howell and Participant hereby agree as follows:
 
SECTION I.
SCOPE OF AGREEMENT
 
1.1     Project Area.  This Agreement shall cover and include all of Howell’s
Oil and Gas Interests in the lands described in the following federal units
(together the “Salt Creek Units”):
 
(a)           Salt Creek Unit Area Agreement dated January 30, 1939, covering
the lands described in Exhibit “A-1” and located within the blue boundary as
depicted on Exhibit “A-3”; and
 
(b)           Unit Agreement For the Development and Operation of the Salt Creek
South Unit dated September 11, 1961, covering the lands described in
Exhibit “A-2” and located within the red boundary as depicted on Exhibit “A-3.”
 
The area included within the exterior boundaries of the Salt Creek Units shall
hereafter be referred to together as the “Project Area.”
 
1.2     Participant Interests.  Subject to the terms and conditions set forth in
this Agreement, Participant hereby desires to jointly fund and participate with
Howell in the development of the Salt Creek Units, as provided herein.  As such,
Participant’s interests shall be as follows:
 
(a)           with respect to the Assets, Participant’s participation shall be
an undivided twenty-three percent (23%) of the interest of Howell in the Assets
as such interest existed immediately prior to Closing (“Participant’s
Proportionate Share”) pursuant to the terms of this Agreement; and
 
(b)           with respect to any Oil and Gas Interests acquired pursuant to the
AMI provisions of Section VI herein, Participant’s election to participate shall
be an undivided twenty-three percent (23%) of any Oil and Gas Interest acquired
by Howell or Participant, subject to any adjustment of either Party’s ownership
interest in the Leases and other EOR Properties pursuant to Section 16.12, and
subject to the provisions of Section VI.
 
1.3     Howell Interests.  Subject to the terms and conditions set forth in this
Agreement, including but not limited to Participant’s Commitment, Howell hereby
desires to jointly fund and participate with Participant in the development of
the Salt Creek Units as provided herein.  As such, Howell’s interests shall be
as follows:
 
1

--------------------------------------------------------------------------------

 
(a)           with respect to the Assets, Howell’s participation shall be an
undivided seventy-seven percent (77%) of the interest of Howell in the Assets as
such interest existed immediately prior to Closing (“Howell’s Proportionate
Share”) pursuant to the terms of this Agreement; and
 
(b)           with respect to any Oil and Gas Interests acquired pursuant to the
AMI provisions of Section VI herein, Howell’s election to participate shall be
an undivided seventy-seven percent (77%) of any Oil and Gas Interest acquired by
Howell or Participant, subject to any adjustment of either Party’s ownership
interest in the Leases and other EOR Properties pursuant to Section 16.12, and
subject to the provisions of Section VI.
 
1.4     Effective Date.  This Agreement and the conveyance of Participant’s
Proportionate Share of the Assets shall be effective between the Parties at
7:00 a.m. Mountain Time on the first day of the month in which the Closing
occurs (the “Effective Date”).
 
1.5     Casualty or Condemnation Loss.  
 
(a)           Subject to the terms and provisions of this Agreement, to the
extent of Participant’s Proportionate Share of the Properties to be assigned to
Participant pursuant to this Agreement, Participant shall assume all risk of
loss with respect to, and any change in, the condition of the Properties during
the period of time commencing on March 16, 2012 and ending on the Closing Date
(such period, the “Pre-Closing Period”) for production of Hydrocarbons therefrom
through normal depletion (including but not limited to the watering out of any
Well or the collapsed casing or sand infiltration of any Well) and the
depreciation of Equipment due to ordinary wear and tear.
 
(b)           If, during the Pre-Closing Period, any portion of the Assets is
destroyed by fire or other casualty or is taken in condemnation or under right
of eminent domain, Participant’s Commitment shall be reduced by the total amount
of all sums received by Howell from Third Parties by reason of such casualty or
taking including any insurance claims, unpaid awards, and other rights against
Third Parties (other than Affiliates of Howell and its and their directors,
officers, employees and agents) arising out of the casualty or taking (the total
amount of such sums, the “Casualty Proceeds”). Howell shall notify Participant
of any such casualty or taking as soon as reasonably practicable (but in any
event, no later than three (3) days) after Howell acquires knowledge thereof.
 
1.6           Operation of Business.  During the Pre-Closing Period, Howell
shall (a) operate its business and Assets in the ordinary course and in
accordance with the standards used by a prudent oil and gas operator in a like
position and (b) maintain all material Permits affecting the Properties.  In the
event of an emergency, Howell may take such action as a prudent operator would
take and shall notify Participant of such action promptly
thereafter.  Participant acknowledges that Howell may not own an undivided
interest in certain of the Properties and Participant agrees that the acts or
omissions of the other working interest owners who are not affiliated with
Howell shall not constitute a violation of the provisions of this Section 1.6
nor shall any action required by a vote of working interest owners constitute
such a violation so long as Howell has voted its interest in a manner consistent
with the provisions of this Section 1.6.
 
SECTION II.
DEFINITIONS
 
2.1     Terms.  For purposes of this Agreement the following terms shall be
defined as follows:
 
Acquired Interest – shall have the meaning assigned to it in Section 6.2.
 
2

--------------------------------------------------------------------------------

 
Acquiring Party – shall have the meaning assigned to it in Section 6.2.
 
Advance(s) – shall have the meaning assigned in Section 10.1.
 
AFE – shall mean an authorization for expenditure.
 
Affiliate – with respect to any Party means any Person that directly or
indirectly controls, is controlled by or is under common control with, such
Party.  In the case of a limited partnership, the general partner or partners
shall be deemed to control the partnership, and in the case of a manager-run
limited liability company, a sole manager shall be deemed to control the
company, but in each case, not if it prevents a Party that directly or
indirectly controls such general partner or partners or sole manager from being
considered an Affiliate.  
 
Agreement – shall have the meaning assigned to it in the preamble of this
Agreement and, for the avoidance of doubt, shall include all of the Exhibits and
Schedules hereto.
 
AMI – shall have the meaning assigned to it in Section 6.1.
 
AMI Leases – shall have the meaning assigned to it in Section 6.2.
 
AMI Proportionate Share – shall mean, with respect to Howell, seventy-seven
percent (77%) and, with respect to Participant, twenty-three percent (23%),
subject to any adjustment of either Party’s ownership interest in the Leases and
other EOR Properties pursuant to Section 16.12.  
 
Applicable Environmental Laws – shall mean any and all Applicable Laws
pertaining to prevention of pollution, protection of the environment (including
natural resources), Remediation of contamination, or workplace health and
safety, including state and federal common law, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42
U.S.C. §§ 300f through 300j; the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq.; and all similar Applicable Laws of any Governmental Authority
having jurisdiction over any Assets, and all amendments to such Applicable Laws
and all regulations implementing any of the foregoing.
 
Applicable Laws – means all Laws applicable to either of the Parties, the
Project Area, this Agreement or the transactions contemplated hereby.
 
Assets – shall mean, subject to the terms and conditions of this Agreement, all
of Howell’s right, title, interest and estate, real or personal, recorded or
unrecorded, movable or immovable, tangible or intangible, in and to the
following, excluding, however, the Excluded Assets:   
 
(a)           all of the Oil and Gas Interests (including all depths and
formations owned or leased by Howell therein) in the lands included in the
Project Area (“Lands”) including the oil and gas leases described in Exhibit “B”
(“Leases”) only insofar as the Leases cover the Lands;
 
(b)           all oil, gas, water, or injection wells located on the Lands,
whether producing, shut-in or temporarily abandoned, including the wells
depicted on the map attached hereto as
 
3

--------------------------------------------------------------------------------

 
Exhibit “C” (the “Wells” and such Wells, Leases and Lands being herein referred
to as the “Properties”);
 
(c)           all contracts, agreements and instruments by which the Properties
are bound, or that relate to or are otherwise applicable to the Properties,
Pipelines, Equipment, or Facilities and only to the extent applicable to the
Properties, Pipelines, Equipment, or Facilities, including those identified on
Exhibit “D” attached hereto, provided that “Contracts” shall not include the
instruments constituting the Leases or Surface Contracts (hereinafter
collectively “Contracts”);
 
(d)           all Equipment, including the Equipment identified on Exhibit “E”
attached hereto;
 
(e)           all Pipelines;
 
(f)           all Facilities;
 
(g)           all Hydrocarbons produced from or attributable to the Properties
from and after the Effective Date, subject to the obligations arising under the
EOR Funding Agreement, which may be attributable to the ownership and operation
of the Properties from and after the Effective Date; and
 
(h)           electronic copies of (and the right to use such copies) all CO2
contract files; lease files; land files; well files; oil sales contract files;
division order files; abstracts; title opinions; land surveys; non-confidential
logs, maps, engineering data and reports; and other books, records, data, files,
and Tax (including income Tax records relating to the EOR Funding Agreement, but
excluding all other state or federal income Tax records) and accounting records,
in each case only to the extent related primarily to the Assets, or used or held
for use primarily in connection with the maintenance or operation thereof (the
“Records”).
 
Assignment(s) – shall have the meaning assigned to it in Section 5.1.
 
Assumed Environmental Liabilities – shall mean, subject to the Howell Retained
Obligations described in Section 13.1(b)(vi), all liabilities relating to
Environmental Liabilities in, on or under the Assets that are attributable to
events, acts, omissions or other events whether occurring before or after the
Effective Date, including any and all liability for (i) ground water
contamination, (ii) Naturally Occurring Radioactive Materials, (iii) man-made
material fibers, (iv) the obligation to plug and abandon all of the wells
located on the Lands and reclamation of existing well sites on the Lands, (v)
the terms, conditions, obligations, and duties related to the Consent Decree
entered into on May 7, 2009 in Civil Action No. 09-VC-100-D between the United
States of America, as Plaintiff, and Anadarko Petroleum Corporation, Howell
Corporation, and Howell Petroleum Corporation, as Defendants, (vi) any alleged
takings of avian species protected under all Applicable Laws including the
Endangered Species Act, 16 U.S.C. §1531 et seq., Migratory Bird Treaty Act, 16
U.S.C. §703 et. seq.; Bald and Golden Eagle Protection Act, 16 U.S.C. §668 et.
seq. and all similar Applicable Laws pertaining to the protection of avian
species, (vii) operating stipulations in any Lease issued by the Bureau of Land
Management, (viii) any environmental information contained in a Schedule or
Exhibit to this Agreement, or (ix) Mud Pots.  
 
Assumed Howell Obligations – shall have the meaning assigned to it in Section
13.1(a).
 
Audit Firm – shall have the meaning assigned to it in Section 16.20.
 
Bankruptcy Event – shall mean, with respect to any Person, such Person (a) is
dissolved, (b) makes a permitted general assignment with or for the benefit of
its creditors, or (c) institutes or has
 
4

--------------------------------------------------------------------------------

 
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy, or a petition is presented for its winding-up or liquidation, and,
in the case of any such proceeding or petition instituted against it, such
proceeding (i) results in a judgment of insolvency or bankruptcy or the entry of
an order for winding up or liquidation, or (ii) is not dismissed or stayed
within ninety (90) days after the institution thereof.
 
Casualty Proceeds – shall have the meaning assigned to it in Section 1.5.
 
Claim – shall have the meaning assigned to it in Section 13.3(a).
 
Claim Notice – shall have the meaning assigned to it in Section 13.3(d).
 
CO2 – shall mean carbon dioxide.
 
CO2 Memorandum of Understanding – shall mean the Memorandum of Understanding
dated January 1, 2012, among Howell Petroleum Corporation and the operator of
the Salt Creek Units attached as Exhibit “U”.
 
Closing – shall mean the consummation of the transactions contemplated by
Section 15.2.
 
Closing Date – shall mean the date on which the Closing occurs.
 
Code – shall mean the Internal Revenue Code of 1986, as amended from time to
time (or any corresponding provisions of succeeding Law).
 
Commencement Date – shall mean the date on which actual operations are commenced
for Enhanced Recovery.
 
Completing – means the operations intended to complete a well for either
production of oil or gas or injection of substances in one or more zones or
formations including the setting of production casing, perforating, hydraulic
fracturing/well stimulation and production or injection testing conducted in
association with such operation.
 
Confidentiality Agreement – shall have the meaning assigned to it in Section
16.11.
 
Confidentiality Provisions – shall have the meaning assigned to it in Section
7.2(b).
 
Consenting Party – shall have the meaning assigned to it in Section 8.9(d).
 
Contracts – shall have the meaning assigned to it in the definition of “Assets.”
 
COPAS – shall mean the Council of Petroleum Accountants Societies.
 
Effective Date – shall have the meaning assigned to it in Section 1.4.
 
Emission Reductions – shall have the meaning assigned to it in Section 8.4(g).
 
Enhanced Recovery – shall have the meaning assigned to it in the Salt Creek JOA
and is restated as follows: The term “Enhanced Recovery” shall mean any project,
expenditure, program or operation that is part of secondary or tertiary recovery
or other enhanced recovery or pressure maintenance procedure involving injection
of or using water, gas, or other substances by any method.
 
5

--------------------------------------------------------------------------------

 
Environmental Liabilities – means any and all costs (including costs of
investigation and Remediation), damages, natural resource damages, settlements,
consulting fees, expenses, penalties, fines, orphan share, prejudgment and
post-judgment interest, court costs, attorneys’ fees, and other obligations and
liabilities incurred or imposed pursuant to (i) any order, notice of
responsibility, directive (including requirements embodied in Applicable
Environmental Laws), injunction, judgment or similar act (including settlements)
by any Governmental Authority or court of competent jurisdiction, or any
requirement, obligation or duty to the extent arising out of any violation of,
non-compliance with, or investigative, remedial or corrective action obligation
under, any Applicable Environmental Laws where any of the foregoing are
attributable to the ownership or operation of the Assets or (ii) any Claim or
cause of action by a Governmental Authority or other Person, including any Claim
for personal injury, property damage, or damage to natural resources, or
Remediation or response costs, to the extent arising out of or relating to
(x) any violation of, non-compliance with, or any investigative, remedial or
corrective action obligation under, or any Claim arising under any Applicable
Environmental Law, which is attributable to the ownership or operation of, or
otherwise arising from all or any portion of the Assets or any activities
conducted or conditions existing thereon or (y) the Release in violation of
Applicable Environmental Laws of Hazardous Materials at, on, to or from the
Assets. 
 
EOR Funding Agreement – shall mean the Enhanced Oil Recovery Funding Agreement
dated November 15, 2007 among the Royal Bank of Scotland plc, et al., Howell
Petroleum Corporation and Anadarko Petroleum Corporation, as heretofore amended.
 
EOR Program– shall mean a specific program or proposal for the phased
development of the Lands by Enhanced Recovery under the terms of the Salt Creek
Units, Salt Creek JOA or Salt Creek Unit Operating Agreements.
 
EOR Properties – shall mean the Properties, EOR Wells, Facilities, Pipelines and
Equipment.
 
EOR Wells – shall mean all Wells and all production oil, gas or water wells or
injection wells either (i) drilled, reworked or recompleted by Howell pursuant
to the terms of this Agreement or (ii) in existence as of the Effective Date
(whether active, inactive or plugged) and that are completed in or recompleted
in formations underlying the Project Area.
 
Equipment – shall mean all equipment, machinery, fixtures and other tangible
personal property and improvements located on the Lands and used or held for use
primarily in connection with the operation of the Properties, Pipelines or
Facilities.
 
Excluded Assets – shall mean:
 
(a)           all corporate, financial, income and franchise Tax and legal
records of Howell that relate to Howell’s business generally (whether or not
relating to the Assets or not used primarily in connection with the Assets), and
all books, records and files that relate thereto and the originals of all
Records;
 
(b)           all surface fee interests in the Lands that are owned by Howell or
hereafter acquired by Howell;
 
(c)           all easements, permits, licenses, servitudes, rights-of-way,
surface leases and other surface rights appurtenant to, and used or held for use
primarily in connection with the Properties, Pipelines or Facilities
(hereinafter collectively “Surface Contracts”);
 
(d)           any Contracts that constitute master services agreements or
similar contracts;
 
6

--------------------------------------------------------------------------------

 
(e)           any offices, office leases and any office furniture, or office
supplies located in or on such offices or office leases;
 
(f)           equipment, inventory, machinery, fixtures and other tangible
personal property and improvements located at or used in connection with any
field office or yard of the Salt Creek Units;
 
(g)           communications equipment and communications licenses granted by
the Federal Communications Commission or other governmental body;
 
(h)           all rights to any refund of Taxes or other costs or expenses borne
by Howell or Howell’s predecessors in interest and title attributable to periods
prior to the Effective Date;
 
(i)           Howell’s bonds and any permit, license, certificate of authority,
franchise, concession, registration, or similar qualification or authorization
issued, granted, or given by or under the authority of any Governmental
Authority;
 
(j)           all trade credits, account receivables, account payables, note
receivables, take-or-pay amounts receivable, and other receivables attributable
to the Assets to the extent, but only to the extent, relating to any period of
time prior to the Effective Date;
 
(k)           all right, title and interest of Howell in and to vehicles used in
connection with the Assets including those listed in Exhibit “F” attached
hereto;
 
(l)           all rights, titles, claims and interests of Howell or any
Affiliate of Howell to or under (i) to the extent arising from acts, omissions
or events, or damage to or destruction of property prior to the Closing Date,
any policy or agreement of insurance or any insurance proceeds, and (ii) any
bond or bond proceeds;
 
(m)           any patent, trade secret or proprietary information, patent
application, logo, service mark, copyright, trade name or trademark of or
associated with Howell or any Affiliate of Howell or any business of Howell or
of any Affiliate of Howell;
 
(n)           the Howell CO2 Pipeline System;
 
(o)           the Exxon CO2 Agreement;
 
(p)           the water disposal facilities and the wells associated therewith
located in Sections 12 and 13, Township 40 North, Range 79 West (the “Madison
Disposal Wells”); all tangible personal property associated with the Madison
Disposal Wells and associated operations; all contracts and lease rights
associated with the Madison Disposal Wells only insofar as such contracts and
leases pertain to the Madison Disposal Wells and all other rights of Howell to
dispose of produced water in the pore space and formations underlying the Lands;
 
(q)           the properties listed on Exhibit “F”;
 
(r)           all Emission Reductions attributable to the ownership or operation
of the Properties prior to the Effective Date;
 
(s)           Recycled CO2;  
 
7

--------------------------------------------------------------------------------

 
(t)           (i) all contracts, agreements and instruments evidencing any
indebtedness, whether or not represented by bonds, debentures, notes or other
securities, for the repayment of borrowed money and (ii) all swap, collar,
floor, cap, option or other contract or agreement (including sales contracts
with fixed prices) intended to reduce or eliminate the risk of fluctuations in
the price of Hydrocarbons;
 
(u)           Record title (as that term is defined in 43 CFR § 3100.0-5(c)) to
all Leases issued by the Bureau of Land Management (Howell shall assign only
operating rights in these Leases);
 
(v)           G & G; and
 
(w)           the following Records:  (i) computer or communications software or
intellectual property (including tapes, codes, data and program documentation
and all tangible manifestations and technical information relating thereto),
(ii) attorney-client privileged communications and work product of Howell’s
legal counsel (other than title opinions), and (iii) records relating to the
negotiation and consummation of the sale of the Assets.
 
Execution Date – shall have the meaning assigned to it in the preamble of this
Agreement.
 
Exxon CO2 Agreement – shall mean the CO2 Purchase and Sale Agreement between
ExxonMobil Gas Marketing Company and Petro Source Partners LTD dated
September 1, 2000, as amended by a Consent to Assignment dated September 27,
2002, between ExxonMobil Gas Marketing Company and Petro Source Partners, Ltd.;
a Settlement Agreement dated January 1, 2008, among ExxonMobil Gas & Power
Marketing Company and Howell Petroleum Corporation and Anadarko E&P Company LP;
and an Amended Settlement Agreement dated December 1, 2010, among ExxonMobil
Gas & Power Marketing Company, Howell Petroleum Corporation and Anadarko E&P
Company LP.
 
Facilities – shall mean all plants and facilities located on the Lands and used
or held for use primarily in connection with the operation of the Properties or
the Pipelines.
 
Financial Statements – shall have the meaning assigned to it in Section 16.20.
 
Force Majeure – shall mean any cause not reasonably within the control of the
Party claiming suspension.  Force Majeure shall include the following:  (i)
physical events such as acts of God, landslides, lightning, earthquakes, fires,
storms or storm warnings, such as hurricanes, which result in evacuation of the
affected areas, floods, washouts, explosions, breakage or accident or necessity
of repairs to machinery or equipment or lines of pipe; (ii) low temperatures
affecting an entire geographic region and which cause freezing or failure of
wells or lines of pipe; (iii) interruption and/or curtailment of firm
transportation and/or storage by transporters; (iv) loss of source of CO2
supply; (v) acts of others such as strikes, lockouts or other industrial
disturbances, riots, sabotage, insurrections or wars; and (vi) governmental
actions such as necessity for compliance with any court order, law, statute,
ordinance, regulation, or policy having the effect of law promulgated by a
Governmental Authority having jurisdiction.  
 
GAAP – shall mean generally accepted accounting principles in the United States
of America.
 
G&G – shall mean all geophysical, seismic, raw, and geological data, seismic
surveys, gravity meter surveys, geological surveys, and other similar data
covering any portion of the Salt Creek Units, including any processed or
reprocessed data.
 
G&G Projects – shall have the meaning assigned to it in Section 4.1(a)(i).
 
8

--------------------------------------------------------------------------------

 
Geophysical Data Use Agreement – shall have the meaning assigned to it in
Section 8.6.
 
Governmental Authority – shall mean any court or tribunal in any United States
jurisdiction or any federal, state, county, municipal, tribal or other
governmental or quasi-governmental body, agency, authority, department,
commission, board, bureau, or instrumentality of the United States.
 
Hazardous Material – shall mean (i) any “hazardous substance,” “hazardous
waste,” “solid waste,” “pollutant,” “contaminant” or terms of similar meaning,
or that are otherwise regulated by any Applicable Environmental Law; (ii) any
solid, hazardous, dangerous, caustic, acidic, flammable, radioactive or toxic
chemical, material, waste or substance, within the meaning of and regulated by
any Applicable Environmental Law; (iii) any asbestos containing materials in any
form or condition; (iv) any polychlorinated biphenyls in any form or condition;
(v) petroleum, petroleum hydrocarbons, or any fraction or byproducts thereof; or
(vi) any air pollutant which is so designated by the U.S. Environmental
Protection Agency or other Governmental Authority.
 
Howell – shall have the meaning assigned to it in the preamble of this
Agreement.
 
Howell CO2 Pipeline System – means all equipment, machinery, fixtures and other
tangible personal property and improvements located on or used or held for use
in connection with a CO2 pipeline owned by Howell and located beginning at a
point from the connection point with Exxon Mobil south of Jeffrey City, Wyoming
in Section 4 of Township 27N, Range 92W, running to a point that is the flange
immediately downstream of the 12” valve labeled 10V1 on the P&ID for the Howell
Salt Creek MTR./REG. STA. (DWG #APC-5216D-E4011A), Valve 10V1, located in
Section 14, Township 40N, Range 79W, and immediately upstream of the Pressure
Reduction Station (PRS) Building and downstream of the 12” pipeline pig receiver
equipment.
 
Howell’s Proportionate Share – shall have the meaning assigned to it in Section
1.3.
 
Howell’s Retained Obligations – shall have the meaning assigned to it in Section
13.1(b).
 
Hydrocarbons – shall mean oil and gas and other hydrocarbons produced or
processed in association therewith (whether or not such item is in liquid or
gaseous form), or any combination thereof, and any minerals produced in
association therewith.
 
Indemnified Party – shall have the meaning assigned to it in Section 13.3(c).
 
Indemnifying Party – shall have the meaning assigned to it in Section 13.3(c).
 
Indemnity Claim – shall have the meaning assigned to it in Section 13.3(d).
 
Initial EOR Program – shall have the meaning assigned to it in Section 7.1.
 
Initial EOR Program Operations – shall have the meaning assigned to it in
Section 8.9(a).
 
Joint Marketing Agreement – shall have the meaning assigned to it in Section
8.3.
 
Lands – shall have the meaning assigned to it in the definition of “Assets”.
 
Laws – shall mean any law, statute, regulation, ordinance, rule, order, decree
or governmental requirement enacted, promulgated or imposed by any Governmental
Authority, including common law and judicial determinations.
 
9

--------------------------------------------------------------------------------

 
Lease(s) – shall have the meaning assigned to it in the definition of “Assets.” 
 
Lien – shall mean any lien, mortgage, pledge, obligations, irregularities,
security interest, or other encumbrance.
 
Madison Disposal Wells – shall have the meaning assigned to it in the definition
of “Excluded Assets”.
 
Material Adverse Effect – shall mean any effect that is material and adverse to
the ownership, operation or value of the Assets, taken as a whole, and as
currently operated: provided, however, that “Material Adverse Effect” shall not
include (i) any effect resulting from entering into this Agreement or the
announcement of the transactions contemplated by this Agreement; (ii) any effect
resulting from changes in general market, economic, financial or political
conditions or any outbreak of hostilities or war; (iii) any effect that affects
the Hydrocarbon exploration, production, development, processing, gathering
and/or transportation industry generally (including changes in commodity prices
or general market prices in the Hydrocarbon exploration, production,
development, processing, gathering and/or transportation industry generally);
and (iv) any effect resulting from a change in Laws or regulatory policies after
the Effective Date.
 
Maintenance Budget – shall have the meaning assigned to it in Section 7.1.
 
Maintenance and Repair – shall mean any operation for the purpose of repairing,
fixing, maintaining, or preserving any EOR Properties.  
 
Maintenance and Repair Costs – shall mean all capital investment costs for any
Maintenance and Repair.  
 
Memorandum of Salt Creek JOA – shall mean the memorandum of the Salt Creek JOA
attached as Exhibit “S” that shall be delivered by the Parties at Closing.
 
Mud Pots – shall mean any surface manifestation of underground emissions.
 
Net Revenue Interest – shall mean a right to receive Hydrocarbons produced,
saved and marketed from any Salt Creek Unit throughout the duration of the
productive life of such Salt Creek Unit after satisfaction of all royalties
(including variable royalties), overriding royalties, net profits interests or
other similar interests which burden or that are measured by production of
Hydrocarbons.
 
New EOR Program – shall have the meaning assigned to it in Section 8.9(c).  
 
Non-Consenting Party – shall have the meaning assigned to it in Section 8.9(d).
 
Notice of Default – shall have the meaning assigned to it in Section 10.3(a).
 
Notice of Proposal – shall have the meaning assigned to it in Section 8.9(c).
 
Notice of Termination – shall have the meaning assigned to it in Section 10.5.
 
NPI Interest – shall have the meaning assigned to it in Section 5.2(a).
 
Oil and Gas Interest(s) – shall mean oil and gas leases and other interests in
the oil and gas mineral estate, including fee mineral estates, working
interests, operating rights, pooled interests, communitized interests, unitized
interests, and/or the right to earn any such interests under one or more
 
10

--------------------------------------------------------------------------------

 
farmout contracts, farmout option contracts, joint exploration agreements, joint
development agreements, joint operating agreements, unit agreements, unit
operating agreements, or other rights to explore for and/or produce
Hydrocarbons.
 
Operator – shall mean the Party designated as “Operator” under this Agreement,
the Salt Creek JOA, or other contract subject to this Agreement.
 
Participant – shall have the meaning assigned to it in the preamble of this
Agreement.
 
Participant Default – shall have the meaning assigned to it in Section 10.3(a).
 
Parent Company Guaranty – shall have the meaning assigned to it in Section 10.7.
 
Participant’s Commitment – shall have the meaning assigned to it in Section
4.1(a).
 
Participant’s Commitment Effective Date – shall have the meaning assigned to it
in Section 4.2(a).
 
Participant’s Commitment Termination Date – shall mean the earlier to occur of
(a) October 1, 2018, and (b) the date upon which Participant’s Commitment is
fully satisfied in accordance with the terms of this Agreement.
 
Participant’s Non-UDC Commitment Cap – shall have the meaning assigned to it in
Section 4.1(b).
 
Participant’s Proportionate Share – shall have the meaning assigned to it in
Section 1.2.
 
Participant’s Unspent Commitment – shall have the meaning assigned to it in
Section 4.4.
 
Participation Agreement Account – shall mean an account established at JP Morgan
Chase Bank, which account shall be used for the purposes described in Section
4.5.  
 
Party or Parties – shall have the meaning assigned to it in the preamble of this
Agreement.
 
Permits – shall mean all permits, consents, authorizations, approvals,
registrations, licenses, certificates or variances granted by or obtained from
any Governmental Authority.
 
Permitted Encumbrances – shall mean:
 
(a)           royalties, overriding royalties, reversionary interests and other
burdens to the extent that the net cumulative effect of such burdens does not
reduce Howell’s Net Revenue Interest or increase Howell’s Working Interest
without a corresponding increase in Howell’s Net Revenue Interest;
 
(b)           all Leases, unit agreements, border agreements, pooling
agreements, operating agreements, Hydrocarbon production sales contracts,
division orders and other contracts, agreements and instruments applicable to
the Assets, to the extent that the net cumulative effect of such instruments
does not reduce Howell’s Net Revenue Interest or increase Howell’s Working
Interest without a corresponding increase in Howell’s Net Revenue Interest;
 
(c)           the EOR Funding Agreement including the NPI Interest and the Tail;
 
11

--------------------------------------------------------------------------------

 
(d)           all rights to consent by, required notices to, filings with, or
other actions by a Governmental Authority in connection with the sale or
conveyance of the Assets or interests therein if they are not required or
customarily obtained prior to the sale or conveyance;
 
(e)           rights of reassignment arising upon final intention to abandon or
release the Assets, or any of them;
 
(f)           all rights reserved to or vested in any Governmental Authority to
control or regulate any of the Assets in any manner and all obligations and
duties under all Applicable Laws, or under any franchise, grant, license or
permit issued by any such Governmental Authority;
 
(g)           Liens for Taxes which are not yet delinquent or which are being
contested in good faith and for which adequate reserves have been established;
 
(h)           normal and customary Liens of operators and co-owners arising
under operating agreements, unitization agreements, and pooling orders relating
to the Oil and Gas Interests, which, in each case, arise in the ordinary course
and relate to obligations which are not yet due and pursuant to which Howell is
not in default;
 
(i)           mechanic’s and materialmen’s Liens relating to the Oil and Gas
Interests arising by operation of Applicable Law, which, in each instance, arise
in the ordinary course and relate to obligations which are not yet due and
pursuant to which Howell is not in default;
 
(j)           Liens and other defects arising in the ordinary course of business
consisting of minor defects and irregularities in title or other restrictions
(whether created by or arising out of joint operating agreements, farmout
agreements, leases and assignments, contracts for purchases of production or
similar agreements, or otherwise in the ordinary course of business) which would
be accepted by a reasonable prudent oil and gas operator engaged in the business
of owning or operating oil and gas properties; and
 
(k)           easements, rights-of-way, servitudes, Permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, logging,
canals, ditches, reservoirs or the like, and easements for streets, alleys,
highways, pipelines, telephone lines, power lines, railways and other easements
and rights-of-way, on, over or in respect of any of the Oil and Gas Interests to
the extent such matters would be accepted by a reasonable prudent oil and gas
operator engaged in the business of owning or operating oil and gas properties.
 
Person – shall mean an individual, an estate, a corporation, a partnership, a
joint venture, a limited liability company, an association, a joint stock
company, a government or any department or agency of a government, a trust or
any other entity.
 
Pipelines – shall mean all flow lines, pipelines, gathering systems and
appurtenances thereto located on the Lands and used, or held for use, primarily
in connection with the operation of the Properties, including those depicted on
the plat attached hereto as Exhibit “V.”  
 
Pre-Closing Period – shall have the meaning assigned to it in Section 1.5(a).
 
Properties – shall have the meaning assigned to it in the definition of
“Assets.”
 
Proportionate Share – means, with respect to Howell, Howell’s Proportionate
Share and, with respect to Participant, Participant’s Proportionate Share.
 
12

--------------------------------------------------------------------------------

 
Project Area – shall have the meaning assigned to it in Section 1.1.
 
Recycled CO2 – shall mean CO2 underlying the Project Area that has been injected
for Enhanced Recovery operations prior to the Effective Date under the terms of
the Salt Creek Units.
 
Related Contracts – shall have the meaning assigned to it in Section 10.6.
 
Remediation or Remediate – shall mean the investigation, assessment,
characterization, delineation, monitoring, sampling, analysis, removal action,
remedial action, response action, corrective action, mitigation, treatment or
cleanup of Hazardous Material or other similar actions as required by any
Applicable Environmental Law from soil, land surface, groundwater, sediment,
surface water, or subsurface strata or otherwise for the protection of human
health and the environment.
 
Request for Advance – shall have the meaning assigned to it in Section 10.1(b).
 
Salt Creek JOA – shall mean the joint operating agreement to be executed by the
Parties at Closing covering the Salt Creek Units and a form of which is attached
hereto as Exhibit “R.”
 
Salt Creek Units – shall have the meaning assigned to it in Section 1.1.
 
Salt Creek Unit Operating Agreement – shall mean the following:
 
(a)           Unit Operating Agreement for the Salt Creek South Unit Area dated
September 11, 1961, as heretofore amended; and
 
(b)           Contract for Operation of Unit Area, Salt Creek Field, Wyoming
dated August 18, 1939, as heretofore amended.
 
Subsequent EOR Operations – shall have the meaning assigned to it in Section
8.9(c).
 
Surface Contracts – shall have the meaning assigned to it in the definition of
“Excluded Assets.”
 
Tail – shall have the meaning assigned to it in Section 5.2(a).
 
Take or Pay Obligation – shall have the meaning assigned to it in
Section 8.4(c).
 
Tax or Taxes – means (a) any federal, state, provincial, county, local or
foreign taxes, charges, fees, levies or other assessments, including all net
income, gross income, sales and use, goods and services, ad valorem, transfer,
gains, profits, excise, franchise, margin, real and personal property, gross
receipt, value added, capital stock, production, business and occupation,
disability, employment, payroll, license, estimated, stamp, custom duties,
severance, unemployment, social security, alternative minimum or withholding
taxes or charges imposed by any Governmental Authority, and includes any
interest and penalties (civil or criminal) on or additions to any such taxes and
(b) liability for items in subparagraph (a), above, of any other Person by
contract, operation of Law (including Treasury Regulation 1.1502-6), as a
transferee or successor, or otherwise.
 
Tax Partnership – shall have the meaning assigned to it in Section 14.1.
 
Tax Partnership Provisions – shall have the meaning assigned to it in Section
14.1.
 
13

--------------------------------------------------------------------------------

 
Tax Return – means any return, report, election, declaration, statement,
information return, schedule, or other document (including any related or
supporting information) filed or required to be filed with any Governmental
Authority in connection with the determination, assessment, collection or
administration of any Taxes or the administration of any Laws or administrative
requirements relating to any Taxes or any amendment thereof, together with any
attachment thereto.
 
Term – shall have the meaning assigned to it in Section 9.1.
 
Termination Payment – shall have the meaning assigned to it in Section 10.3.
 
Third Party or Third Parties – shall mean any Person(s) not (i) a Party, or (ii)
an Affiliate of a Party.
 
Transfer Tax – means any real property transfer or excise, sales, use, services,
value added, stamp, documentary, registration, conveyance, stock transfer,
intangible property transfer, personal property transfer, registration, duty,
securities transactions or similar fees or Taxes or charges imposed by
Governmental Authority (together with any interest or penalty, addition to tax
or additional amount imposed), including any payments made in lieu of any such
Taxes or charges imposed by Governmental Authority.
 
Treasury Regulations – shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in regard of the Code.
 
Unit Development Costs – shall mean the actual capital investment costs for
Enhanced Recovery operations conducted under the Salt Creek Units, Salt Creek
Unit Operating Agreements and the Salt Creek JOA with respect to the
following:  
 
(a)           an EOR Program, including the costs of (i) providing CO2, (ii)
purchasing, installing or modifying injection headers, production headers,
compressors, manifolds, flowlines, trunklines and gathering lines and other
necessary CO2 equipment and facilities and (iii) delivery, gathering, injection
and transportation facilities necessary for the EOR Program;   
 
(b)           drilling, recompleting, testing, sidetracking, Completing and
equipping EOR Wells to the inlet flange of the custody transfer meter (or,
alternatively, plugging and abandoning an EOR Well prior to establishing
production);
 
(c)           reworking existing wells, re-activation of inactive wells, or
re-plugging wells that have not been properly plugged and abandoned;
 
(d)           plugging and abandoning any well located on the Lands or lands
pooled, communitized or unitized therewith;
 
(e)           acquisition and installation of equipment or facilities required
for the sourcing, handling, transportation, storage, injection and disposal of
CO2, produced water, or water for injection, drilling or Completing purposes
(including the acquisition of CO2, water rights, surface storage sites and
facilities, water or CO2 pipelines, and water disposal wells and CO2 injection
wells);
 
(f)           title examination and curative;
 
(g)           preparation for and handling regulatory hearings including court
costs, expert witness fees and attorney’s fees;
 
14

--------------------------------------------------------------------------------

 
(h)           site preparation and construction costs of any facility, tank or
equipment site and preliminary drilling and construction costs;
 
(i)            all other maintenance capital costs including Maintenance and
Repair Costs, stimulation; drilling replacement wells; remedial well work;
equipment upgrades; repairs and modifications; avian protection; artificial lift
equipment; and downhole tools and equipment; and
 
(j)            any other capital costs required to develop or maintain EOR
Programs, existing CO2 or water floods, producing wells in the units or other
existing assets which would customarily be paid for by the working interest
owners under the Salt Creek Units.
 
Unit Development Costs shall not include the following:
 
(1)           costs incurred by Howell with respect to or in connection with
activities, equipment, operations and facilities that exist downstream of the
backpressure valve that is located immediately downstream of the LACT meters
that are the custody transfer points. Presently five of these LACT meters exist
within the Salt Creek Unit (one each at LACTs 4, 5, 10, 11, & 20, and one in the
Salt Creek South Unit at A Battery);
 
(2)           costs incurred by Howell with respect to or in connection with the
Howell CO2 Pipeline System;
 
(3)      acquisitions of any real property interests including oil and gas
leases and AMI Acquisitions;
 
(4)      costs incurred prior to the Effective Date; and
 
(5)      all costs treated as expense under GAAP.
 
Valid Proposal – shall have the meaning assigned to it in Section 8.9(c).
 
Wells – shall have the meaning assigned to it in the definition of “Assets.”
 
Working Interest – shall mean the right to receive a percentage of the revenue
from production relating to, and an obligation to bear a percentage of the costs
and expenses for maintenance and development of, and operations relating to, any
Salt Creek Unit.
 
2.2     Interpretation.  All references in this Agreement to Exhibits,
Appendices, Annexes, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Annexes, Articles, Sections,
subsections and other subdivisions of or to this Agreement unless expressly
provided otherwise.  Titles appearing at the beginning of any Articles,
Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof.  The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Article, Section,
subsection or other subdivision unless expressly so limited.  The words “this
Article,” “this Section” and “this subsection,” and words of similar import,
refer only to Article, Section or subsection hereof in which such words
occur.  The word “including” (in its various forms) means, unless the context
requires otherwise, “including without limitation.”  All references to “$” or
“dollars” shall be deemed references to United States Dollars.  Each accounting
term not defined herein will have the meaning given to it under GAAP or COPAS as
in effect on the Effective Date.  Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other
 
15

--------------------------------------------------------------------------------

 
gender, and words, terms and titles (including terms defined herein) in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires.  Appendices, Annexes and Exhibits referred to
herein are attached to and made a part of this Agreement.  Unless expressly
stated otherwise, references to any Law, Lease or Contract shall mean such Law,
Lease or Contract as it may be amended from time to time.
 
SECTION III.
TABLE OF EXHIBITS AND SCHEDULES
 
I.
EXHIBITS
           
SEC.
EXHIBIT
 
NAME
       
1.1
EXHIBIT “A-1”
 -
LANDS INCLUDED IN THE SALT CREEK UNIT
1.1
EXHIBIT “A-2”
 -
LANDS INCLUDED IN THE SALT CREEK SOUTH UNIT
1.1
EXHIBIT “A-3”
 -
MAP OF SALT CREEK UNITS WITH BOUNDARIES
1.1
EXHIBIT “B”
 -
LEASES
1.1
EXHIBIT “C”
 -
PLAT OF WELL LOCATIONS
1.1
EXHIBIT “D”
 -
CONTRACTS
1.1
EXHIBIT “E”
 -
EQUIPMENT
1.1
EXHIBIT “F”
 -
EXCLUDED ASSETS
5.2
EXHIBIT “G”
 -
FORM OF PARTIAL ASSIGNMENT OF OIL AND GAS LEASES, BILL OF SALE AND CONVEYANCE OF
ASSETS
1.1
EXHIBIT “H”
 -
FORM OF SEISMIC LICENSE FOR EXISTING DATA
8.6
EXHIBIT “I”
 -
FORM OF GEOPHYSICAL DATA USE AGREEMENT FOR FUTURE DATA
7.2
EXHIBIT “J”
 -
INITIAL EOR PROGRAM
4.1(c)
EXHIBIT “K”
 -
COPAS ACCOUNTING PROCEDURE
10.5
EXHIBIT “L”
 -
FORM OF PARENT COMPANY GUARANTY
7.2
EXHIBIT “M”
 -
CONFIDENTIALITY PROVISIONS
14.1
EXHIBIT “N”
 -
TAX PARTNERSHIP PROVISIONS
8.3
EXHIBIT “O”
 -
FORM OF JOINT MARKETING AGREEMENT
8.1
EXHIBIT “P”
 -
FORM OF RATIFICATION OF EXISTING UOA
15.3
EXHIBIT “Q-1”
 -
FORM OF TITLE INDEMNITY AGREEMENT FOR SALT CREEK UNIT
15.3
EXHIBIT “Q-2”
 -
FORM OF TITLE INDEMNITY AGREEMENT FOR SALT CREEK SOUTH UNIT
8.1
EXHIBIT “R”
 -
FORM OF SALT CREEK JOA
15.3
EXHIBIT “S”
 -
FORM OF MEMORANDUM OF SALT CREEK JOA
8.4(b)
EXHIBIT “T-1”
 -
SALT CREEK SCHEDULED TAKES
8.4(d)
EXHIBIT “T-2”
 -
TAKE OR PAY CALCULATIONS
1.1
EXHIBIT “U”
 -
CO2 MEMORANDUM OF UNDERSTANDING
2.1
EXHIBIT “V”
 -
PLAT OF PIPELINES
15.3
EXHIBIT “W”
 -
FORM OF PARENT GUARANTEE OF JOINT MARKETING AGREEMENT

 
16

--------------------------------------------------------------------------------

 
II.
SCHEDULES
           
SEC.
SCHEDULE
 
NAME
       
11.6
SCHEDULE 11.6
 -
HOWELL PENDING PROCEEDINGS
11.8
SCHEDULE 11.8
 -
PRODUCTION SALES CONTRACTS
11.9
SCHEDULE 11.9
 -
TAX MATTERS
11.9(c)
SCHEDULE 11.9(c)
 -
EXTENSION OR WAIVERS OF LIMITATION PERIODS
11.9(d)
SCHEDULE 11.9(d)
 -
TAX AUDITS
11.10
SCHEDULE 11.10
 -
OUTSTANDING CAPITAL COMMITMENTS
11.11
SCHEDULE 11.11
 -
COMPLIANCE WITH LAWS
11.12
SCHEDULE 11.12
 -
PAYMENTS FOR PRODUCTION
11.14
SCHEDULE 11.14
 -
PERMITS

 
SECTION IV.
PARTICIPANT’S FUNDING OBLIGATIONS/PARTICIPATION AGREEMENT ACCOUNT
 
4.1     Participant’s Commitment.
 
(a)           Description of Participant’s Commitment.  As a material inducement
to Howell to enter into this Agreement and subject to the other terms and
conditions of this Agreement, Participant agrees to pay and commits to fund
Howell’s share of capital investment and costs as described herein in the total
amount of Four Hundred Million Dollars U.S. ($400,000,000.00) (herein
“Participant’s Commitment”).  Participant’s Commitment shall be tendered,
deposited or expended pursuant to Section 10.1 solely for Howell’s Proportionate
Share of costs attributable to the following:
 
(i)           at Howell’s sole discretion, funding capital investment costs for
G & G projects covering the Project Area or any part thereof (herein “G&G
Projects”), including participation in a 3D or 2D seismic program or the
purchase of a license to or ownership in existing 3D or 2D seismic surveys; and
 
(ii)           funding all Unit Development Costs.
 
(b)           Limitations.  Howell’s use of such funds from Participant’s
Commitment shall be limited as follows:
 
(i)           Not more than Ten Million Dollars ($10,000,000.00) of
Participant’s Commitment may be utilized by Howell at its election for the
capital investment costs for G&G Projects (herein “Participant’s Non-UDC
Commitment Cap”), with the balance of Participant’s Commitment being utilized by
Howell for all Unit Development Costs.  In the event Howell elects not to spend
the entire amount of Participant’s Non-UDC Commitment Cap for the costs and
expenses for G&G Projects, then Howell may use the unspent balance of
Participant’s Non-UDC Commitment Cap for any Unit Development Costs, subject in
all respects to Participant’s Commitment.
 
(ii)           The Participant’s Commitment shall be initially committed to the
Unit Development Costs for the Initial EOR Program and (subject to Participant’s
Non-UDC Commitment Cap) any G&G Projects included therein.  Upon completion of
the Initial EOR Program the remaining balance of the Participant’s Commitment,
if any, may be used for other EOR Programs, other Maintenance and Repair Costs
or (subject to Participant’s Non-UDC Commitment Cap) other G&G Projects.
 
17

--------------------------------------------------------------------------------

 
4.2     Allocation.  Participant’s Commitment shall be allocated as follows:  
 
(a)one hundred percent (100%) of the Unit Development Costs and (subject to
Participant’s Non-UDC Commitment Cap) the capital investment costs for any G&G
Projects, in each case, that Howell will “incur” pursuant to this Agreement,
from and after the Effective Date (herein “Participant’s Commitment Effective
Date”), and thereafter during calendar year 2012; and
 
(b)ninety percent (90%) of the Unit Development Costs and (subject Participant’s
Non-UDC Commitment Cap) the capital investment costs for any G&G Projects, in
each case, that Howell will “incur” pursuant to this Agreement from and after
January 1, 2013.
 
For the purposes of subparagraphs (a) and (b) above, and in order to avoid the
allocation of costs for a particular operation or project for a time period
occurring both prior to and after January 1, 2013,  if (i) a G&G Project is
actually commenced on or before December 31, 2012, or (ii) an operation
associated with an EOR Well or other Enhanced Recovery operations with an AFE
less than $5,000,000 has commenced on or before December 31, 2012, then all of
the costs of such G&G Project or all of the Unit Development Costs of such EOR
Well, as the case may be, shall be subject to the 100% carry provisions of
subparagraph (a) above.  Otherwise, as used in this Section IV, the term “incur”
or “incurred” shall mean those Unit Development Costs attributable to the
activities described in Section 4.1 which are accrued by or on behalf of Howell
(for pre-Participant’s Commitment Effective Date periods) and/or “cash-called”
pursuant to a Request for Advance (for post-Participant’s Commitment Effective
Date periods) to actually fund the specific activity described in Section 4.1,
as provided in and in accordance with this Agreement.
 
4.3     Records and Accounting.  Howell shall at all times maintain and keep
true and correct books and records with respect to the expenditures referred to
in Section 4.1 and the status of Participant’s Commitment in accordance with
sound, accurate GAAP and consistent with the various provisions of this
Agreement (including COPAS Exhibit “K”).  Participant shall have the audit
rights provided in the COPAS accounting procedure attached as Exhibit “K” hereto
with respect to which Participant’s Commitment is utilized from and after the
date that such costs are incurred by Howell pursuant to the terms and provisions
of this Agreement and the procedures set forth in COPAS.  With regard to
Participant’s Proportionate Share of costs for Enhanced Recovery operations or
other operations, Howell shall furnish to Participant accounting (through a
joint interest billing or other method) in the normal course of Howell’s
business and in accordance with the applicable of the Salt Creek JOA or the Salt
Creek Unit Operating Agreements and COPAS provisions.
 
4.4     Commitment Termination.  The proposed operations included in the Initial
EOR Program, attached hereto as Exhibit “J,” are provided as an estimate only,
and Howell makes no representation or commitment regarding the actual date by
which Participant’s Commitment may be fully utilized as provided in this
Agreement.  If, however, the entire amount of Participant’s Commitment has not
been requested pursuant to a Request for Advance in accordance with Section 10.1
by or before October 1, 2018, then any portion of Participant’s Commitment which
has not been requested pursuant to a Request for Advance as provided herein
(herein “Participant’s Unspent Commitment”) shall no longer be available for
Howell’s funding under this Agreement, and Participant’s obligation to fund
Participant’s Unspent Commitment shall automatically terminate.  Any portion of
Participant’s Commitment that has not been spent by October 31, 2018 shall be
returned to Participant.
 
4.5     Participation Agreement Account.  The Participation Agreement Account
shall be established by Howell within 25 days after Closing.  Howell shall
maintain the Participation Agreement Account as a separate account and Howell
shall not commingle other funds with the funds in such Participation Agreement
Account.  Howell shall make appropriate withdrawals from the Participation
Agreement Account and cause all funds to be transferred from the Participation
Agreement Account to
 
18

--------------------------------------------------------------------------------

 
Howell’s operating account or the appropriate payee, but in no case shall such
payment be made on the same day such funds were transferred to the Participation
Agreement Account.
 
SECTION V.
ASSIGNMENTS
 
5.1     Howell’s Title.  Except for the special warranty of title referenced in
this Section 5.1 and the representations and warranties in Section 11.13, Howell
makes no warranty or representation, express, implied, statutory or otherwise,
with respect to Howell’s title to any of the Assets.  The assignment to be
delivered by Howell to Participant at Closing shall (i) be substantially in the
form of Exhibit “G” (the “Assignment”), (ii) cover Participant’s Proportionate
Share of Howell’s working interest and operating rights (herein defined as the
right to drill for, produce, save and market Hydrocarbons) in the Assets, and
(iii) contain a special warranty to the Assets against all Persons claiming by,
through and under Howell but not otherwise, subject to the Permitted
Encumbrances, but shall otherwise be without warranty of any kind, express,
implied, statutory or otherwise.
 
5.2     EOR Funding Agreement.
 
(a)           The Parties acknowledge that Howell has previously entered into
the EOR Funding Agreement and that certain of the Leases and other EOR
Properties are subject to the terms and provisions of the EOR Funding
Agreement.  Pursuant to the EOR Funding Agreement, Howell has the right to
obtain funding for the Enhanced Recovery costs associated with the Enhanced
Recovery development of Phases 5, 6 and 7 of the Salt Creek Units during the
Term of this Agreement.  In addition, the EOR Funding Agreement Parties (as that
term is defined in the EOR Funding Agreement) receive a net profits interest
prior to Program Payout as provided under Section 3.1 of the EOR Funding
Agreement (“NPI Interest”) and after Program Payout certain EOR Funding
Agreement Parties receive a continuing net profits interest as provided in
Section 3.13(a) of the EOR Funding Agreement (“Tail”).  The interest acquired by
Participant in the Assets shall be subject to and burdened by Participant’s
Proportionate Share of the obligations under the EOR Funding Agreement including
the NPI Interest and Tail.
 
(b)           The Parties acknowledge that the obligations of the EOR Funding
Agreement Parties to fund under the terms of the EOR Funding Agreement will be
completed in 2012.  Pursuant to the EOR Funding Agreement, Howell expects to
request that the EOR Funding Agreement Parties fund an additional estimated
$15,000,000.  In such event, Howell estimates it will spend an additional
$19,000,000 to satisfy its remaining funding obligations under the EOR Funding
Agreement.  The additional monies funded under the EOR Funding Agreement will be
used to satisfy certain Unit Development Costs included in the Initial EOR
Program.  For clarification, a portion of Participant’s Commitment shall be
expended for Howell’s Proportionate Share of Howell’s remaining funding
obligations under the EOR Funding Agreement and Participant shall also be
obligated for Participant’s Proportionate Share of Howell’s remaining funding
obligations under the EOR Funding Agreement.
 
5.3     Further Assurances.  After Closing, each Party agrees to take such
further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other Party for carrying out the
purposes of this Agreement and or of any document delivered pursuant to this
Section V.
 
5.4     BLM Assignments.  Certain Properties or specific portions of the
Properties that are leased from, or require the approval to transfer by, a
Governmental Authority are assigned under the Assignments and also are described
and covered by other separate assignments made by Howell to Participant on
officially approved forms, or forms acceptable to such Governmental Authority,
in
 
19

--------------------------------------------------------------------------------

 
sufficient multiple originals to satisfy the applicable statutory and regulatory
requirements.  The interest conveyed by such separate assignments are the same,
and not in addition to, the interests assigned in the Assignment attached as
Exhibit “G”.  Further, such assignments shall be deemed to contain the special
warranty of title of Howell, and all of the exceptions, reservations, rights,
titles, powers and privileges set forth herein and in the Assignment as fully
and only to the extent as though they were set forth in each such separate
assignment.
 
5.5     Seismic License.  At Closing, Howell shall deliver or cause to be
delivered the royalty free and cost free seismic license(s) attached hereto as
Exhibit “H” licensing Participant’s use of existing, proprietary seismic data
covering all or any portion of the Properties for a period of thirty-five (35)
years.
 
SECTION VI.
AREA OF MUTUAL INTEREST
 
6.1 Area of Mutual Interest.  From and after the Effective Date, the Parties
hereby establish an area of mutual interest covering all lands and acquisitions
of Acquired Interests within the Project Area (the “AMI”).
 
6.2     AMI Coverage.  The AMI shall cover any Oil and Gas Interests lying
wholly or partially within the AMI, including re-acquisitions of expired
jointly-owned Leases or renewals of jointly-owned Leases, fee mineral interests,
royalty interests, net profits interests, overriding royalty interests, working
interests, operating rights, or any farmouts or other contracts or agreements,
excluding, however, Oil and Gas Interests owned by a Party as of the date of
this Agreement (an “Acquired Interest”).  Should either Party or its Affiliate
acquire (the “Acquiring Party”), by purchase, trade, or otherwise, after the
Effective Date, an Acquired Interest wholly or partially within the AMI, (“AMI
Leases”) then, within thirty (30) days after such acquisition, the Acquiring
Party shall give written notice of the acquisition to the non-acquiring Party,
which notice shall include a complete description of the Acquired Interest and
information specifying the number of gross and net lease acres, existing
overriding royalties or other burdens affecting the Acquired Interest, available
information regarding title and environmental conditions, including a copy of
any environmental assessment or study available to the Acquiring Party (it being
agreed that the Acquiring Party shall not be obligated to prepare or acquire any
environmental information other than in its normal course of business), the
purchase price and the terms of the acquisition, as well as the actual
acquisition costs, the obligations required to earn such interest, including
bonus considerations or equivalent if other than cash, broker’s fees, recording
fees, and rentals, and any other information the Acquiring Party deems relevant
to the acquisition of its AMI Proportionate Share of the Acquired Interest.  
 
6.3     Acquired Interests.  Upon receipt of such acquisition notice, the
non-acquiring Party shall have the right, for a period of thirty (30) days after
receipt of such notice, in which to make its election to acquire its AMI
Proportionate Share of the Acquired Interest.  In the event a non-acquiring
Party desires to take its AMI Proportionate Share of the Acquired Interest, it
shall make its election in writing, accompanied by a payment to the Acquiring
Party for its AMI Proportionate Share of the costs and expenses of the
acquisition prior to the expiration of the thirty (30) day notice period, and
such amount shall be distributed to the Acquiring Party as a reimbursement for
bearing such cost and expenses attributable to the Acquired Interest.  Promptly
after a non-acquiring Party’s election to acquire its AMI Proportionate Share of
such Acquired Interest, the Acquiring Party shall assign said interest to the
non-acquiring Party, subject to the terms of this Agreement, on substantially
the form of assignment attached hereto as Exhibit “G,” but free and clear of any
Liens or burdens created by the Acquiring Party.  Upon such assignment, the
Acquired Interest shall become subject to the provisions of this
Agreement.  Failure of the non-acquiring Party to (i) respond to an acquisition
notice, and (ii) pay to the Acquiring Party its
 
20

--------------------------------------------------------------------------------

 
AMI Proportionate Share of the acquisition costs incurred in the acquisition of
the Acquired Interest within the thirty (30) day election period following
receipt of a notice of acquisition shall be deemed an election not to acquire
said Acquired Interest.  If a non-acquiring Party elects not to participate in
such offer or is deemed to have relinquished its rights to purchase or to
participate in the Acquired Interest, the Acquiring Party shall own such
Acquired Interest free and clear of the provisions of the AMI and this
Agreement.  The failure of a non-acquiring Party to participate in any
particular Acquired Interest will not affect its rights to subsequent Acquired
Interests.
 
(a)           If two or more Acquired Interests are included in a single notice,
the non-acquiring Party shall have the right to make separate elections as to
each such Acquired Interest.  
 
(b)           If an Acquired Interest covers non-contiguous parcels of land,
some of which are located within the boundaries of the AMI and some of which are
located outside the boundaries, the provisions of this Section VI will not apply
to those lands located wholly outside the boundaries of the AMI.
 
(c)           If an Acquired Interest covers contiguous lands that lie both
inside and outside the boundaries of the AMI(s), the provisions of this Section
VI will apply only to those lands located within the boundaries of the AMI.
 
(d)           When less than the entire area covered by an acquisition of an
Acquired Interest is offered, the Acquiring Party’s cost applicable to the
portion offered shall be that portion of the total cost which the offered
portion bears to the total acquisition on a net mineral acreage basis.
 
6.4     Excluded Acquisitions.  Notwithstanding anything herein to the contrary,
the provisions set forth in this Section VI shall not apply to any acquisitions
which (i) result from a merger, consolidation, entity consolidation,
reorganization with, by, or between a parent company, subsidiary, or Affiliate
of either of the Parties hereto, or (ii) result from a merger or acquisition of
the stock of another company or all of an entity or partnership or an
acquisition of all or substantially all of the assets of an entity by the
Acquiring Party, whether by cash, like-kind exchange, stock purchase or
otherwise (other than any of the foregoing where all or substantially all of the
assets of the acquired company, entity or partnership, as the case may be,
consists of Oil and Gas Interests in the Project Area); provided that the
Acquiring Party shall not engage in any transaction with the intent or purpose
of evading or avoiding any of the obligations set forth in this Section VI.  For
the avoidance of any doubt, the Parties acknowledge and agree that this AMI
shall not be construed in any manner and shall not be applicable to
circumstances where the sale of all or a portion of a Party’s interest in the
Leases and/or any other jointly-owned Leases in the Project Area is to another
Party to this Agreement.
 
6.5     Ownership.  The ownership and cost sharing interests of the Parties with
respect to Acquired Interests covered by the AMI and in which both Parties own
an interest shall be in accordance with their respective AMI Proportionate
Shares and shall be subject to the terms of the Salt Creek JOA.
 
6.6     Term of AMI.  The AMI term shall terminate upon the end of the Term of
this Agreement.
 
6.7     Warranty of Title.  If either Party acquires any Oil and Gas Interests
in the Project Area subject to the AMI provisions provided in this Section VI
and the other Party elects to acquire its AMI Proportionate Share of an interest
therein pursuant to this Section VI, then the acquiring Party shall , subject to
Permitted Encumbrances, warrant title by, through, and under itself to the
electing Party, and not otherwise, with respect to the electing Party’s AMI
Proportionate Share therein.
 
21

--------------------------------------------------------------------------------

 
SECTION VII.
TECHNICAL AND BUDGET REVIEWS
 
7.1     Initial EOR Program.  Attached hereto as Exhibit “J” is the “Initial EOR
Program” for the period beginning as of April 1, 2012, and estimated to end on
or about December 31, 2014, setting forth the anticipated plans and operations
for the Initial EOR Program.  The Initial EOR Program includes a description of
the budget setting forth the estimated costs to be incurred on an annual basis
for (i) the Enhanced Recovery operations and (ii) Maintenance and Repair (herein
the “Maintenance Budget”).  It is understood and agreed by the Parties that the
Initial EOR Program is only an estimate of future activity, and the actual
activities or operations conducted over the Term of this Agreement may vary
considerably from the Initial EOR Program in terms of the volumes of CO2
actually purchased and injected or recycled, drilling and Facilities costs,
Maintenance and Repair, and other operational considerations.  Howell commits to
use reasonable commercial efforts and act as a reasonable prudent operator in
performing the Initial EOR Program as the same may be revised from time to time;
however, the Parties agree that HOWELL HAS MADE NO REPRESENTATIONS WITH RESPECT
TO THE ACTUAL COMPLETION, TIMING, COST, PERFORMANCE, OR RESULTS OF WORK TO BE
PERFORMED HEREUNDER.  
 
7.2     Technical Reviews.
 
(a)           Initial Technical Review.  Upon Participant’s request, the Parties
shall conduct an initial technical review of the Project Area within sixty (60)
days after the Closing Date.  The meeting for the initial technical review shall
be held at a mutually agreeable time and location.  Such initial technical
review shall include certain geological, geophysical and engineering data and
interpretations regarding the EOR Programs with particular emphasis on future
planned activities.  Each Party agrees to use reasonable commercial efforts to
respond to the other Party’s questions regarding technical matters, whether
during the meeting for the initial technical review or otherwise.
 
(b)           Subsequent Technical Reviews.  Subsequent meetings for technical
reviews shall be held by the Parties annually during the Term of this Agreement,
in each case, upon sixty (60) days’ prior written notice.  The location of all
annual technical reviews shall be at Howell’s offices in Denver, Colorado.  In
addition to the information set forth in Section 7.2(a) above, Howell shall
deliver notice with respect to each meeting containing the date and time thereof
no earlier than thirty days and no later than ten days prior to the scheduled
date of the technical meeting.  Any Party may attend any technical meeting by
telephone or video conference upon advance notice to the other Parties.  The
information exchanged between the Parties at technical meetings shall be held
confidential by the Parties pursuant to the terms set forth in Exhibit “M”
(herein, the “Confidentiality Provisions”).  The respective technical meeting
attendees shall act in an advisory capacity only and do not have the authority
to make any decision that is binding upon either Party.  In addition, Howell
shall make reasonable good faith efforts to allow Participant to attend
regularly scheduled Howell team meetings concerning Enhanced Recovery operations
or other operations with respect to the Salt Creek Units.
 
7.3     Joint Budget Reviews.  In November 2012, or such other time as the
Parties may mutually agree, and thereafter during the Term of this Agreement, on
a schedule and at locations concurrent with the technical reviews described in
Section 7.2, the Parties shall hold joint capital budget reviews of Enhanced
Recovery operations on the Project Area.  Such reviews shall cover Howell’s good
faith estimates of 8/8ths capital spending for the following year.  The
information exchanged between the Parties at budget reviews shall be held
confidential by the Parties pursuant to the Confidentiality Provisions.  Howell
shall use reasonable commercial efforts to furnish Participant a draft of its
estimated budget not less than ten (10) days prior to the budget review meeting
date.  Approval of a capital budget as presented shall not be required by either
Party.
 
22

--------------------------------------------------------------------------------

 
7.4     Budget Categories.  For any budget review, the following categories of
capital costs and expenses should be presented if applicable:
 
(a)           CO2 estimates, drilling, completion, equipping, water, injection
wells, storage, disposal;
 
(b)           Workovers, recompletions, plugging and abandonment;
 
(c)           Maintenance and Repair Costs;
 
(d)           Gathering, other facilities in the Project Area; and
 
(e)           Seismic programs and acquisitions.
 
SECTION VIII.
OPERATION OF THE PROJECT AREA
 
8.1     Salt Creek JOA.
 
(a)           For purposes of governing the relationship between Howell and
Participant with respect to the development and operation of each of the Salt
Creek Units, the Parties shall execute the joint operating agreement attached
hereto as Exhibit “R” (“Salt Creek JOA”).  In addition, Participant shall
execute the Ratification of the Salt Creek Units attached hereto as Exhibit “P.”
 
(b)           As between Howell and Participant, the operations of the Parties
and the ownership, management and operation of the Project Area shall be
governed by and subject to this Agreement, the Salt Creek JOA and the Salt Creek
Unit Operating Agreements.  To the maximum extent possible, the Salt Creek JOA
and this Agreement shall control the operations of the Parties and the
ownership, management and operation of the Project Area and, in the event of a
conflict, ambiguity, or inconsistency between the provisions of the Salt Creek
JOA and the Salt Creek Unit Operating Agreements, the Salt Creek JOA shall
control.  The existence of a provision in one agreement and the absence of a
corresponding provision in the other agreement shall not be deemed a conflict,
ambiguity, or inconsistency.  
 
(c)           Except for Participant’s Proportionate Share of amounts allowed by
the COPAS Exhibit to the Salt Creek JOA, neither Howell nor its Affiliates shall
charge Participant any amount for use of existing surface rights associated with
the Salt Creek Units operations and Facilities.
 
8.2     Designation of Operator/Operator Standard.  Participant has designated
Howell as Operator under this Agreement and the Salt Creek JOA.  Howell (subject
to the terms and provisions of the applicable Salt Creek Unit Operating
Agreements and the Salt Creek JOA, and the provisions of this Agreement), shall
have exclusive charge, management and control of all operations to be conducted
on the Project Area pursuant to this Agreement, and Howell may take any and all
actions which a reasonable prudent operator would take under similar
circumstances and deem necessary or advisable in the management, operation and
control thereof.  Howell shall operate and maintain all EOR Properties as would
a reasonably prudent operator under similar circumstances in accordance with
good oil field practices, shall comply with all Applicable Laws, and shall
notify Participant if Howell receives a notice from any Governmental Authority
alleging failure to comply with any such Applicable Law.  Howell shall proceed
as a reasonably prudent operator to protect and preserve the Leases and any
other jointly-owned leases in the Project Area and promptly (and, unless the
same are being contested in good faith and by appropriate proceedings, before
the same are delinquent) pay or cause to be paid all costs and expenses
 
23

--------------------------------------------------------------------------------

 
(including all Taxes and all costs, expenses and liabilities for labor,
materials and equipment incurred in connection with EOR Properties and its share
of all obligations to the holders of royalty interests and other interests
affecting the Oil and Gas Interests) incurred from and after the Effective Date
and during the Term of this Agreement, in developing, operating and maintaining
the Leases and any other jointly-owned leases in the Project Area, and shall
keep Participant’s Proportionate Share of the Leases and any other jointly-owned
Leases in the Project Area free and clear of all Liens other than the Permitted
Encumbrances.  Howell’s obligations under this Section 8.2 shall extend to all
activities under the EOR Programs, including rig management, management of
partner agreements and decisions of when and how to drill or rework individual
EOR Wells and Facilities.
 
8.3     Sale of Production. The Parties shall execute and deliver, or cause to
be executed and delivered, at Closing a crude oil marketing agreement in the
form attached on Exhibit “O” (the “Joint Marketing Agreement”) with respect to
the purchase and marketing by Howell of Participant’s Proportionate Share of
Hydrocarbons produced from the Project Area from time to time.  No marketing fee
shall be charged to Participant for such marketing services.
 
8.4     CO2 Sourcing.
 
(a)           Supply of CO2.  Howell and Participant acknowledge that Howell
must purchase the majority of the CO2 to be used for the EOR Programs and, as
such, Howell can only take such action and exercise such rights and remedies so
as to maintain the CO2 supply and operate the EOR Programs that may be available
to Howell, under Applicable Law and contract, as a purchaser of CO2 (provided
that Howell shall never be obligated to enter into any CO2 purchase or supply
arrangements that it, in its reasonable discretion, deems to be commercially
unreasonable or uneconomical).  Howell is a party to the Exxon CO2
Agreement.  Pursuant to the Exxon CO2 Agreement, Howell has the exclusive right
to purchase certain volumes of CO2 for resale, redelivery or use within the
Project Area and other lands.  Title to the CO2 provided for Enhanced Recovery
operations within the Project Area shall not transfer to Participant.
 
(b)           Commitment of CO2.  Subject to limitations of Force Majeure,
Howell shall make reasonable commercial efforts to make the CO2 volumes set
forth on an annual basis under the column designated “Salt Creek Scheduled
Takes” on Exhibit “T-1” attached hereto, available for use in the Enhanced
Recovery operations associated with the Salt Creek Units to the extent available
and delivered under the Exxon CO2 Agreement and so long as the volumes are
reasonably required by the EOR Programs.  The CO2 shall be made available for
use in Enhanced Recovery operations within the Project Area on a first priority
basis ahead of CO2 made available for use in Enhanced Recovery operations
associated with other Howell-operated properties (including the Monell Unit and
Lynch Unit) or other Third Party-operated properties.  However, because Howell
will be subject to ExxonMobil’s performance under the Exxon CO2 Agreement and
other supply contracts and unforeseen disruptions out of the control of Howell,
Howell’s obligation shall at all times be to operate the EOR Programs and to
enforce and preserve its rights under the Exxon CO2 Agreement as a reasonable
prudent operator so as to maintain injection rates as anticipated in the EOR
Programs, but Howell cannot and does not represent or warrant a fixed volume or
rate of CO2 injection nor does Howell represent or warrant that there will not
be fluctuations in injection rates from time to time.  
 
(c)           Take or Pay Obligation.  Under the terms of the Exxon CO2
Agreement, Howell is obligated to take or pay for certain CO2 contract
quantities as fully described in Article 7 of the Settlement Agreement dated
January 1, 2008 between Exxon Mobil Gas and Power Marketing Company and Howell
Petroleum Corporation and Anadarko E&P Company L.P. (“Take or Pay
Obligation”).  In consideration for making available the quantities of CO2 to
the Project Area on a priority basis as provided hereunder, from or after the
Effective Date Participant shall assume its Proportionate Share of
 
24

--------------------------------------------------------------------------------

 
the liability and obligations associated with the Take or Pay Obligation
attributable to the difference between the “Salt Creek Scheduled Takes”
described in Section 8.4(b) and the actual volume of CO2 used in the Enhanced
Recovery operations associated with the Project Area during the term of the
Exxon CO2 Agreement.  However, Participant’s Proportionate Share of the Take or
Pay Obligations shall be reduced in the proportion to the CO2 volumes used in
Enhanced Recovery operations associated with fields other than the Project
Area.  The calculations of such Take or Pay Obligation on the Exhibit “T-2” are
provided for illustrative purposes only.  
 
(d)           Limits on Use.  The CO2 provided by Howell hereunder shall be for
use in the EOR Programs subject to the limitations set forth in the Exxon CO2
Agreement.  In the event Howell and Participant, in their joint discretion,
propose to “blow-down” the Salt Creek Units and/or monetize the CO2, the
Participant, for no additional consideration, shall be entitled to Participant’s
Proportionate Share of any proceeds derived from the actual re-sale of
(i) Recycled CO2; (ii) the volumes of CO2 injected in connection with the EOR
Programs in which Participant participates during the Term of this Agreement;
and (iii) volumes associated with the Take or Pay Obligation attributable to CO2
volumes that are otherwise sold to a Third Party.
 
(e)           Cost.  Participant shall bear its Proportionate Share of the price
paid for the use of CO2 and other related fees as provided under the CO2
Memorandum of Understanding.
 
(f)           Acceleration of CO2 Injection.  Participant agrees that Howell
may, in its sole discretion as a reasonable prudent operator, accelerate CO2
injection rates, which may include the purchase of additional volumes of CO2 for
the EOR Programs.  In such event, Howell agrees that the cost to Participant for
the increased volume of CO2, whether supplied under the Exxon CO2 Agreement or
through alternative sources, shall not exceed Howell’s Purchase Price for CO2 as
defined in the CO2 Memorandum of Understanding. 
 
(g)           CO2 Emission Reductions.  Participant acknowledges and agrees that
this Agreement does not include any right, credit, interest, entitlement or
other benefit (present or future), arising from actions resulting in any
greenhouse gas Emission Reductions as a result of its participation in the EOR
Programs.  For purposes of this section, “Emission Reductions” means reductions
or avoidance of emissions of greenhouse gases, or sequestration of carbon from
the atmosphere, as measured in metric tons of carbon dioxide gas, or, in the
case of methane and other greenhouse gases, of carbon dioxide equivalent metric
tons.  Howell will retain such emission reductions for its own sale or
retention, at its sole discretion, as it sees fit, with no value derived
therefrom due to Participant.
 
(h)           Banked Volumes.  The Exxon CO2 Agreement allowed Howell, as the
purchaser of the CO2, to bank CO2 volumes in excess of the quantity required to
be taken in any particular contract year for purposes of offsetting future
Take-or-Pay Obligations.  As of November 30, 2007, Howell was credited with a
banked volume of CO2 of 31,227 MMCF.  After November 30, 2007, Howell cannot
obtain additional banked volume credits pursuant to the terms of the Exxon CO2
Agreement.  Participant shall receive the benefit of its Proportionate Share of
the 31,227 MMCF banked credits for purposes of offsetting any future Take or Pay
Obligations. No additional consideration shall be paid by Participant for these
banked volumes.
 
8.5     Insurance/Self Insurance and Uninsured Losses.  At Closing, Participant
shall provide evidence that it has obtained, or caused to be obtained, and
maintains, or causes to be maintained, during the Term of this Agreement
insurance coverage relating to Participant’s Proportionate Share of the
ownership, operation and maintenance of EOR Properties in such amounts, with
provisions for such deductible amounts and of the types set forth on Exhibit “D”
to the Salt Creek JOA.  Alternatively, Howell and Participant shall each have
the right to satisfy the foregoing obligations through self-
 
25

--------------------------------------------------------------------------------

 
insurance, if consistent with Howell’s risk management
practices.  Notwithstanding the foregoing, Participant may request that Howell’s
insurance cover Participant’s Proportionate Share of any interest applicable to
the EOR Properties from the Closing Date until such time as Participant is able
to complete arrangements to acquire such insurance for such properties, but in
no event longer than sixty (60) days after Closing.  Howell shall be promptly
compensated by Participant for such coverage which shall be equal to the annual
cost for the insurance actually obtained by Participant in compliance with this
Section 8.5, pro-rated to the actual days covered by Howell.
 
8.6     Seismic Survey Operations.  During the Term of this Agreement, Howell
may propose to conduct seismic survey operations in accordance with the terms of
the Salt Creek JOA covering all or a portion of the Project Area in accordance
with the terms set forth therein.  Both Howell and Participant shall receive
proprietary rights and ownership of all seismic data from seismic surveys in
which they both participate under the Salt Creek JOA.  Notwithstanding anything
to the contrary contained herein or in the Salt Creek JOA, (i) Howell may
designate its Affiliate to receive the proprietary rights and ownership of
seismic data from seismic surveys in which Howell participates under the Salt
Creek JOA, and (ii) Participant may designate its Affiliate to receive the
proprietary rights and ownership of seismic data from seismic surveys in which
Participant participates under the Salt Creek JOA.  In addition, the applicable
of Howell or its designated Affiliate and the applicable of Participant or its
designated Affiliate shall enter into a Geophysical Data Use Agreement attached
hereto as Exhibit “I” (“Geophysical Data Use Agreement”) covering the jointly
acquired seismic data, which Geophysical Data Use Agreement shall be executed by
the Parties prior to receipt of the applicable seismic data.  If a proposed
seismic survey covers lands within and outside the Project Area, Participant
shall have the right to make a separate election as to the lands within the
Project Area and as to the lands outside the Project Area.  Participant’s
election as to lands within the Project Area shall be governed by this
Agreement; an election as to lands outside the Project Area shall be subject to
the negotiation of a mutually acceptable agreement between the Parties.
 
8.7     Government Regulation.  Howell and Participant shall be subject to all
Applicable Laws with respect to the Project Area and their respective
obligations hereunder.  Howell shall make all required regulatory reports with
all applicable agencies, boards, officials, commissions and other Governmental
Authorities having jurisdiction with respect to operation of the Salt Creek
Units.
 
8.8     Reporting Requirements.  Subject to the other provisions of this
Agreement or the applicable Salt Creek JOA or Salt Creek Unit Operating
Agreements, Howell shall furnish Participant access to the same information and
reports that are customarily generated in the field and sent to Howell that
relate to the EOR Properties or other operations subject to this Agreement in
which Participant is a participating party.
 
8.9     Approval of Operations and Non-Consent.
 
(a)           Initial EOR Program.  In accordance with the terms of Section 7.1
of this Agreement, Howell has established an Initial EOR Program for development
of the Salt Creek Units.  Howell, in its sole and exclusive discretion, shall
conduct operations to implement the Initial EOR Program and the following
operations and expenditures shall be deemed to be approved by the Parties under
the terms of the Salt Creek JOA (“Initial EOR Program Operations”):
 
(i)           All expenditures for drilling, reworking, sidetracking,
Completing, recompleting, plugging back, and Enhanced Recovery operations
contemplated under the Initial EOR Program and any reasonable and prudent
modifications to the Initial EOR Program;
 
26

--------------------------------------------------------------------------------

 
(ii)           All expenditures for sourcing of CO2 in the volumes contemplated
under the terms of the Initial EOR Program; and
 
(iii)           All expenditures for Maintenance and Repair contemplated under
the terms of the Initial EOR Program.
 
No further approval under the terms of the Salt Creek JOA or either Salt Creek
Unit Operating Agreement shall be required to conduct the Initial EOR Program
Operations.  
 
(b)           CO2 Volumes.  Howell, in its sole discretion, while acting as a
reasonable and prudent operator shall determine the volumes of CO2 to be used to
continue existing production from the Project Area and the production
established under the Initial EOR Program.  No further approval under the terms
of the Salt Creek JOA shall be required to obtain such CO2 volumes.
 
(c)           Subsequent Operations and Programs.  Any Enhanced Recovery
projects, expenditures or other operations that are not included within the
Initial EOR Program shall be proposed in accordance with the provisions set
forth in Sections 8.9(c)(i) and 8.9(c)(ii).  Any non-Enhanced Recovery projects,
expenditures or other operations shall be proposed in accordance with the
provisions set forth in Section 8.9(c)(iii).
 
(i)           New EOR Programs.  Any projects, expenditures or other operations
for Enhanced Recovery intended to establish initial production from Lands that
have not previously produced oil or gas pursuant to Enhanced Recovery operations
involving injection of CO2 (a “New EOR Program”), shall be proposed by Howell in
accordance with the following provisions:  
 
(A)           Howell shall deliver a written notice to Participant of the New
EOR Program (“Notice of Proposal”) in accordance with Article VI.B.1. of the
Salt Creek JOA, and the Notice of Proposal will include the scope, intent, and
plan for the New EOR Program and a budget setting out a reasonable estimate of
the anticipated Unit Development Costs for the proposed New EOR Program.  
 
(B)           Participant shall have 30 days after receipt of the Notice of
Proposal within which to notify Howell whether Participant elects to participate
in the New EOR Program.  Participant’s failure to reply to the Notice of
Proposal within the time periods set forth in this Section 8.9(c)(i) shall
constitute an election by Participant not to participate in the New EOR Program.
 
(C)           If Participant consents to the proposed New EOR Program then the
operations and expenditures associated with the New EOR Program shall be deemed
approved under the Salt Creek JOA and the Salt Creek Unit Operating Agreements
and Participant shall contribute its Proportionate Share of the Unit Development
Costs of the New EOR Program.  Participant’s Commitment, if available as
provided in Section 4.1(b)(ii), shall be applied to Howell’s Proportionate Share
of the Unit Development Costs of the New EOR Program.
 
(D)           If Participant does not consent, or is deemed to be non-consent,
to the proposed New EOR Program, then, notwithstanding any rights of approval
under the Salt Creek JOA or the Salt Creek Unit Operating Agreements, Howell may
proceed with the New EOR Program and the Participant shall be subject to the
non-consent penalty under Section 8.9(d)(i) with respect to its Proportionate
Share of the Unit Development Costs of the New EOR Program.  Participant’s
Commitment, if available as provided in Section 4.1(b)(ii), shall be applied to
Howell’s Proportionate Share of the Unit Development Costs of the New EOR
Program.
 
27

--------------------------------------------------------------------------------

 
(E)           Subject in all respects to Section 16.12, a New EOR Program may be
proposed by Participant or any other party to the Salt Creek JOA at any time on
either of the Salt Creek Units, and such proposal shall be valid and subject to
the election provisions of this Section 8.9(c) (a “Valid Proposal”) only upon
the approval of Howell; provided, however, in the event Howell (i) is no longer
Operator of each of the Salt Creek Units, or (ii) has transferred or assigned
all or a portion of its interest in each of the Salt Creek Units to a Third
Party, then such proposal shall be a Valid Proposal only upon the affirmative
vote of two or more parties to the Salt Creek JOA owning a majority interest
based on ownership shown on Exhibit “A” to the Salt Creek JOA then in effect.
 
(ii)           Other Enhanced Recovery Operations.  Any projects, expenditures
(including Maintenance and Repair), or other operations for Enhanced Recovery
that are not part of the Initial EOR Program or a New EOR Program (herein
“Subsequent EOR Operations”) shall be proposed by Howell in the same manner as a
New EOR Program.  For those costs associated with such Subsequent EOR Operations
during a calendar year that do not exceed $20,000,000.00  (8/8ths), Participant
shall be required to participate in such operations for its Proportionate
Share.  For those costs associated with such Subsequent EOR Operations during a
calendar year that exceed $20,000,000.00 (8/8ths), Howell shall propose each
such operation in the same manner as a New EOR Program and, if applicable, the
non-consent provisions of Section 8.9(d)(ii) shall apply.  Participant’s
Commitment, if available as provided in Section 4.1(b)(ii), shall be applied to
Howell’s Proportionate Share of the costs of Subsequent EOR Operations.  For the
avoidance of doubt, Participant’s election not to participate in a Subsequent
EOR Operation shall not prevent Howell from undertaking the operation.
 
(iii)           Non-Enhanced Recovery Operations.  Any non-Enhanced Recovery
operations (including without limitation conventional vertical and horizontal
drilling for primary production of oil and gas) shall be proposed by either
Party at any time pursuant to the terms of the Salt Creek JOA.  Participant’s
Commitment shall not be applied to the costs of non-Enhanced Recovery
operations.
 
(d)           Non-Consent Penalty.
 
(i)           New EOR Program. If a Party does not consent (“Non-Consenting
Party”) to a New EOR Program as set forth in Section 8.9(c)(i), then the
Non-Consenting Party shall be deemed to have relinquished to the consenting
party (“Consenting Party”), and the Consenting Party shall own and be entitled
to receive, all of the Non-Consenting Party’s interest in the production
obtained from the EOR Wells within the New EOR Program in which the
Non-Consenting Party did not elect to participate.  The relinquishment shall be
effective until the proceeds from the sale of such share of production,
calculated at the wells, or market value thereof if such share is not sold
(after deducting ad valorem, production, severance, and excise Taxes, royalty,
overriding royalty, and other interests not excepted by Article III.C. of the
Salt Creek JOA payable out of or measured by production from such wells accruing
with respect to such interest until it reverts), shall equal 300% of the
Non-Consenting Party’s Proportionate Share of all costs under the applicable New
EOR Program.  
 
(ii)           Subsequent EOR Operations.  If a Party does not consent to
Subsequent EOR Operation as set forth in Section 8.9(c)(ii), then the
Non-Consenting Party shall be deemed to have relinquished to the Consenting
Party, and the Consenting Party shall own and be entitled to receive, 20% of the
Non-Consenting Party’s interest in the production obtained from the EOR Wells
located within each EOR Program that benefits from the operation or expenditure
for which the Non-Consenting Party did not elect to participate.  The
relinquishment shall be effective until the proceeds from the sale of such share
of production, calculated at the wells, or market value thereof if such share is
not sold (after deducting ad valorem, production, severance, and excise Taxes,
royalty, overriding royalty, and other interests not excepted by Article III.C.
of the Salt Creek JOA payable out of or measured by production
 
28

--------------------------------------------------------------------------------

 
from such wells accruing with respect to such interest until it reverts), shall
equal 150% of the Non-Consenting Party’s Proportionate Share of the applicable
costs associated with the non-consent election.
 
(iii)           Non-Enhanced Recovery Operations.  The non-consent penalties and
provisions in the Salt Creek JOA shall govern all non-Enhanced Recovery
operations.
 
SECTION IX.
TERM OF AGREEMENT
 
9.1     Term.  This Agreement shall be for a term commencing on the Effective
Date and ending June 1, 2021, unless sooner terminated in accordance with the
terms hereof (herein the “Term”).  After the Term, any Oil and Gas Interests of
the Parties in the Project Area shall be subject to then effective Salt Creek
Unit Operating Agreement or Salt Creek JOA and the Tax Partnership Provisions
covering such Oil and Gas Interests, and only insofar as the same are included
within the Contract Area described in each Salt Creek Unit Operating Agreement
and Salt Creek JOA and the Tax Partnership Provisions, and shall be operated in
accordance with the Salt Creek Unit Operating Agreement and Salt Creek JOA to
which such joint interests are subject.  
 
9.2     Termination or Expiration of Agreement.  The termination or expiration
of this Agreement shall not relieve either Party hereto from any rights,
benefits, expense, liabilities or obligations or any remedies which have accrued
or attached prior to the effective date of such termination or expiration.  
 
SECTION X.
REQUESTS FOR ADVANCE; ACCOUNTING, DEFAULT; REMEDIES
 
10.1    Requests for Advance, Advances.  All payments of Participant’s
Commitment by Participant to the Participation Agreement Account pursuant to
this Agreement shall be made by monthly “cash calls” from time to time during
the Term hereof (each an “Advance” and collectively the
“Advances”).  Participant agrees to fund the Requests for Advances submitted to
Participant in accordance herewith, as and when due and payable under the terms
of this Agreement.  A Request for Advance attributable to Participant’s
Commitment shall be determined in the following manner:
 
(a)           Howell shall reasonably estimate the costs it will incur for the
succeeding calendar month.  Such estimate will consider costs incurred for prior
months, and such estimate will be reasonably adjusted for Enhanced Recovery and
EOR Well activity, actual cost trends, expected increases or decreases in costs,
and other factors which may reasonably affect the estimate.
 
(b)           Howell shall provide (not earlier than the 20th day of each
calendar month) a general description of such estimated costs to Participant
together with a request for Advance from Participant in the same amount
(“Request for Advance”), subject to Participant’s Commitment.  Each Advance
shall be made pursuant to a Request for Advance.
 
(c)           All Requests for Advances will be in the form of a letter
requesting the Advance, signed by the (i) EOR Program Manager or (ii) Manager –
Joint Interest Accounting for Howell (or his/her designee having such
authority), which letter shall include:
 
(i)           the current Request for Advance amount (in US dollars) and a
statement reflecting on a cumulative basis all prior Advances received by
Howell; and
 
29

--------------------------------------------------------------------------------

 
(ii)           a schedule of operations for Enhanced Recovery projects,
containing the type of project proposal, Howell AFE number, Howell cost center
number, anticipated Commencement Date, 8/8ths AFE cost estimate for the Unit
Development Costs,  Howell’s working interest, and the net Advance (in US
dollars).  
 
(d)           Each Advance paid by Participant shall be made by electronic funds
transfer to the Participation Agreement Account, in immediately available funds
(US dollars) within twenty (20) days after Participant’s receipt of a Request
for Advance.
 
10.2    Netting Revenue to Expenses.  Notwithstanding the provisions of the Salt
Creek JOA or the Salt Creek Unit Operating Agreements, in the ordinary course of
accounting for revenues and expenses, Howell shall have the right to collect
from the purchaser or retain unto itself, as applicable, the proceeds from the
sale of Participant’s Proportionate Share of the Hydrocarbons produced under the
terms of Salt Creek Units and Howell may net and offset such amounts against the
Participant’s Proportionate Share and Participant’s Commitment attributable to
Howell’s Proportionate Share of the costs incurred under the terms of the Salt
Creek Unit Operating Agreements, Salt Creek JOA and this Agreement.  The
revenues used to net and offset Participant’s Proportionate Share and
Participant’s Commitment attributable to Howell’s Proportionate Share of the
costs shall be reflected on the invoices along with the net amount owed, and
other reasonable detail as requested by Participant.
 
10.3    Default by Participant.
 
(a)           In the event that prior to Participant’s Commitment Termination
Date, (i) Participant fails to timely fund any Request for Advance (or any
portion thereof) of Participant’s Commitment which failure is not cured within
twenty (20) days after delivery of a notice (herein a “Notice of Default”) to
Participant of such failure by Howell, and/or (ii) either Participant or its
parent company identified in Exhibit “L” is subject to a Bankruptcy Event, then,
in each case, Participant shall be deemed to be in default (herein (i) and (ii)
are a “Participant Default”) under this Agreement.  Upon the occurrence of a
Participant Default under this Section 10.3, Howell shall have the right, in its
sole discretion, to terminate this Agreement and collect the outstanding balance
of Participant’s Commitment (herein the “Termination Payment”) from Participant
in accordance with the procedure described in Section 10.5.  Howell shall not be
required to send Participant more than two Notices of Default in any calendar
year.  
 
(b)           If there is a Participant Default under Section 10.3(a)(ii), or
if after sending two Notices of Default in a calendar year another Participant
Default occurs under Section 10.3(a)(i), the Termination Payment shall be
immediately due and payable without the need for any Notice of Default or other
notice or demand whatsoever and this Agreement shall automatically terminate
except Section 10.6 shall survive.
 
10.4    Sole Remedy for Participant’s Default under Section 10.3.  If a
Participant Default continues beyond any applicable cure period and in case
Howell terminates this Agreement, Howell’s sole and exclusive remedy for such
Participant Default under this Agreement and in any action brought under law or
equity by Howell or any of its Affiliates or shareholders in any court or
arbitration shall be to receive the Termination Payment and any pre- and
post-judgment interest until paid in full and reasonable attorney fees
associated with the collection of the same but shall not limit Howell’s remedies
available under the terms of the Salt Creek JOA.  In no event shall Participant
be required to relinquish, forfeit or sell any of the Oil and Gas Interests
conveyed to Participant by Howell as a remedy for a Participant Default.
 
30

--------------------------------------------------------------------------------

 
10.5    Termination Payment.  In case of a Participant Default pursuant to
Section 10.3, Howell may deliver a written notice terminating this Agreement
(“Notice of Termination”) to Participant at any time after the expiration of the
twenty (20) day cure period following delivery of the Notice of Default, in
which event the Termination Payment shall be deemed to be due and payable within
ten (10) days after Participant’s receipt of the Notice of Termination.  It is
agreed by the Parties that any Termination Payment is not being assessed against
Participant as a penalty, but only as a reasonable estimate of the damages
sustained by Howell.  In the event that Participant fails to pay Howell the
Termination Payment in the manner and within the time periods provided for
above, Howell, in its sole discretion, may, in addition to all other legal
rights and remedies, exercise a right of offset hereunder (including the right
to offset against any production in the Project Area or other amounts that may
be due to Participant) against any and all amounts in default under this Section
X, and solely for purposes of enforcing this Section X this Agreement shall
survive termination until such time as the procedures have been completed and
all sums due hereunder are completely resolved and paid.
 
10.6    Cross Defaults.  The performance of the obligations, covenants, terms
and conditions of this Agreement or any other agreement, instrument, or document
executed or to be executed by Howell in connection with the transactions
contemplated hereby to which it is a party (“Related Contracts”) shall be
secured by the liens granted under the terms of the Salt Creek JOA.  Any breach
or default of the obligations, covenants, terms and conditions of this Agreement
or the Related Contracts shall also be a breach or default under the terms of
each of the other agreements; provided, however, such breach or default shall
not result in the remedies set forth under Sections 10.3 through 10.5 unless
such breach or default is a Participant’s Default under Section 10.3(a).
 
10.7    Guaranty by Participant.  Participant shall provide an ultimate parent
company guaranty to Howell at the Closing, in the form of Exhibit “L” (the
“Parent Company Guaranty”). Any amounts paid to Howell pursuant to the Parent
Company Guaranty other than Expenses (as defined therein) shall be deemed to be
paid for Participant’s Commitment.
 
10.8    Effects of Termination or Expiration.  In addition to the terms and
provisions of this Agreement expressly stated to survive any termination or
expiration hereof, the terms and provisions of this Section 10.8 and Sections
5.2, 8.4(d), Section XIII, Section XIV, Sections 16.2, 16.3, 16.5, 16.7, 16.9,
16.11, 16.12, 16.15, 16.16, 16.18, 16.19, and 16.20, shall survive any
termination or expiration of this Agreement.
 
SECTION XI.
HOWELL REPRESENTATIONS AND WARRANTIES 
 
Any representation or warranty qualified “to the knowledge of Howell or its
Affiliates” or “to Howell’s or its Affiliates’ knowledge” or with any similar
knowledge qualification is limited to matters within the actual knowledge of the
officers of Howell or its Affiliate or those employees of Howell or any of its
Affiliates who have responsibility for the Assets and who have the following
titles: General Manager and Production Engineering Manager.  “Actual knowledge”
for purposes of this Agreement means information actually personally known by
such Persons.
 
The inclusion of a matter on a Schedule in relation to a representation or
warranty shall not be deemed an indication that such matter necessarily would,
or may, breach such representation or warranty.  Matters may be disclosed on a
Schedule to this Agreement for purposes of information only.  
 
Subject to the foregoing provisions of this Section XI and the disclaimers and
waivers contained in Section 13.4, Howell represents and warrants as of the
Execution Date and the Closing Date, unless specific dates are provided for in
each representation and warranty below, that:
 
31

--------------------------------------------------------------------------------

 
11.1    Organization.  Howell is a corporation duly formed, validly existing and
in good standing under the laws of the State of Delaware.  Howell is duly
qualified or licensed to do business and in good standing in each jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such qualification or licensing necessary.  No administrative
or legal proceedings to dissolve Howell are pending or, to Howell’s knowledge,
threatened.
 
11.2    Power and Authority.  Howell has all requisite power and authority to
execute, deliver, and perform this Agreement and each other agreement,
instrument, or document executed or to be executed by Howell in connection with
the transactions contemplated hereby to which it is a party and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery, and
performance by Howell of this Agreement and each other agreement, instrument, or
document executed or to be executed by Howell in connection with the
transactions contemplated hereby to which it is a party, and the consummation by
it of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary action of Howell, and the individual or individuals
executing this Agreement on Howell’s behalf are duly authorized to do so.
 
11.3    Valid and Binding Agreement.  This Agreement has been duly executed and
delivered by Howell and constitutes, and each other agreement, instrument, or
document executed or to be executed by Howell in connection with the
transactions contemplated hereby to which it is a party has been, or when
executed will be, duly executed and delivered by Howell, and constitutes, or
when executed and delivered will constitute, a valid and legally binding
obligation of Howell, enforceable against it in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and the application of general principles of equity
(regardless of whether that enforceability is considered in a proceeding at law
or in equity).
 
11.4    Non-Contravention.  Except for approvals required to be obtained from
Governmental Authorities which are customarily obtained post-closing, neither
the execution, delivery and performance by Howell of this Agreement and each
other agreement, instrument, or document executed or to be executed by Howell in
connection with the transactions contemplated hereby to which Howell is a party
nor the consummation by Howell of the transactions contemplated hereby and
thereby do and will:
 
(a)           conflict with or result in a violation of any provision of
Howell’s governing documents;
 
(b)           conflict with or result in a violation of any provision of, or
constitute (with or without the giving of notice or the passage of time or both)
a default under, or give rise (with or without the giving of notice or the
passage of time or both) to any right of termination, cancellation, or
acceleration under, any bond, debenture, note, mortgage or indenture, or any
contract, agreement, or other instrument or obligation to which Howell is a
party or by which Howell or any part of the Leases may be bound;
 
(c)           result in the creation or imposition of any Lien on any of the
Leases; or
 
(d)           result in a violation of any Applicable Law or any writ,
injunction or decree binding upon Howell or the Leases.
 
11.5    Brokers.  No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Howell for which
Participant would be directly or indirectly liable.
 
32

--------------------------------------------------------------------------------

 
11.6    Pending Proceedings.  Except as set forth in Schedule 11.6, there are no
administrative, litigation or arbitration proceedings pending or, to Howell’s
knowledge, threatened in writing, in or to which Howell or any of its Affiliates
is or may be a party, affecting the acts of execution and delivery of this
Agreement by Howell, the consummation of the transactions contemplated hereby by
Howell, or the Assets, Leases or the Wells.
 
11.7    Preferential Rights; Required Consents.  To Howell’s knowledge, and
except for any consent of, notice to filing with, or other action by a
Governmental Authority in connection with the sale or conveyance of oil and/or
gas leases or interest therein if they are not required prior to the assignment
of such oil and/or gas leases or they are customarily obtained subsequent to the
sale or conveyance (including consents from state agencies), the Leases and
related agreements (including any Salt Creek Unit Operating Agreement) do not
(i) have any active areas of mutual interest to which Howell is bound, nor (ii)
require any consent or waiver of a preferential right from any Third Party in
order for Howell to consummate the transactions contemplated by this Agreement.
 
11.8    Production Sales Contracts.  There exist no agreements or arrangements
for the sale of production from the Leases (including calls on, or other rights
to purchase, production, whether or not the same are currently being exercised)
other than as noted on Schedule 11.8 that will be binding on Participant after
the Closing Date.  Howell is presently receiving a price for all oil production
from (or attributable to) the Salt Creek Units covered by a production sales
contract or other arrangement computed in accordance with the terms of such
contract or other arrangement.
 
11.9    Tax Matters.
 
(a)           Except as set forth on Schedule 11.9, none of the Assets are
subject to a tax partnership agreement (or any other arrangement that could be
classified as a partnership or other entity for federal income tax purposes) or
a provision requiring a partnership income Tax Return to be filed under
applicable law, and none of the Assets constitutes an equity interest in any
corporation, partnership, limited liability company, or any other
entity.  Howell is not a disregarded entity or a foreign person for purposes of
Section 1445 of the Code.  
 
(b)           Each Tax Return required to be filed with respect to the Assets
has been timely and properly filed, and all Taxes required to be paid with
respect to the Assets (whether or not such Taxes are reflected on a Tax Return)
have been timely and properly paid (or will be timely and properly paid).
 
(c)           Except as provided in Schedule 11.9(c), there is not currently in
effect any extension or waiver of any statute of limitations of any jurisdiction
regarding the assessment or collection of any Tax, and no request for any such
waiver is pending.
 
(d)           Except as provided in Schedule 11.9(d), neither Howell nor any of
its Affiliates have received written notice of any pending claim from any
applicable Governmental Authority for assessment of Taxes with respect to the
Assets, and to Howell’s and its Affiliates’ knowledge no such claim has been
made or threatened, and there are no audits, suits, proceedings, assessments,
reassessments, deficiency claims, or other claims relating to any Taxes with
respect to the Assets with any Governmental Authority.
 
(e)           There are no Liens for Taxes on any of the Assets, other than
Liens constituting Permitted Encumbrances.
 
(f)           No written claim has been received by Howell or any of its
Affiliates from a Governmental Authority in a jurisdiction where Howell does not
file Tax Returns that it is or may be
 
33

--------------------------------------------------------------------------------

 
subject to taxation in that jurisdiction as a result of holding the Assets, and,
to Howell’s knowledge, the Assets are not subject to Taxes in any jurisdiction
in which Howell has not filed Tax Returns.
 
(g)           Except as may be provided in joint operating agreements to which
Howell is a party, neither Howell nor any of its Affiliates is a party to or
bound by any Tax allocation, sharing or indemnity agreements or arrangements
with respect to the Assets.
 
(h)           None of the Assets is “tax exempt use property” within the meaning
of Section 168(h) of the Code or “tax exempt bond financed property” within the
meaning of Section 168(g)(5) of the Code.
 
(i)           With respect to Taxes, (1) neither Howell nor any of its
Affiliates have entered into any agreement or arrangement with any taxing
authority that requires Howell or any of its Affiliates to take any action or to
refrain from taking any action with respect to a refund, credit, carryforward,
or claim with respect to the Assets, and (2) neither Howell nor any of its
Affiliates is a party to any agreement with any taxing authority regarding a
refund, credit, carryforward, or claim with respect to the Assets that would be
terminated or adversely affected as a result of the transactions contemplated by
this Agreement.  
 
(j)           The Assets have been properly listed on applicable property Tax
rolls, and the Assets do not contain omitted property.
 
(k)           The interests of the EOR Funding Agreement Parties (as that term
is defined in the EOR Funding Agreement) pursuant to the EOR Funding Agreement
constitute production payments treated as mortgage loans for federal income tax
purposes pursuant to Section 636(a) of the Code.
 
11.10   Outstanding Capital Commitments.  As of the Effective Date and the
Closing Date, there were no outstanding AFEs or other commitments to make
capital expenditures which are binding on the Assets and which Howell reasonably
anticipates will individually require expenditures by the owner of the Assets
after the Effective Date in excess of $1,000,000 other than those shown on
Schedule 11.10 hereto.
 
11.11   Compliance with Laws.  Except as disclosed on Schedule 11.11, the Assets
are, and Howell's operation of the Assets has been and currently is in
substantial compliance with the provisions and requirements of all Laws of all
Governmental Authorities having jurisdiction with respect to the Assets, or the
ownership, operation, development, maintenance, or use of any thereof, except
where the failure to so comply would not have a Material Adverse
Effect.  Notwithstanding the foregoing, Howell makes no representation or
warranty, express or implied, under this Section 11.11 relating to any
Environmental Liabilities or Environmental Law.
 
11.12   Payments for Production.  Except as set forth on Schedule 11.12, to the
knowledge of Howell (a) all rentals, royalties, excess royalty, overriding
royalty interests, production payments, and other payments due and/or payable by
Howell to mineral and royalty holders and other interest owners on or prior to
the Effective Date under or with respect to the Assets and the Hydrocarbons
produced therefrom or attributable thereto, have been paid, and (b) Howell is
not obligated under any contract or agreement for the sale of gas from the
Assets containing a take-or-pay, advance payment, prepayment, or similar
provision, or under any gathering, transmission, or any other contract or
agreement with respect to any of the Assets to gather, deliver, process, or
transport any gas without then or thereafter receiving full payment therefor.
 
34

--------------------------------------------------------------------------------

 
11.13   No Conveyance, Assignment or Sale Since March 16, 2012.  Since March 16,
2012, Howell has not sold, conveyed or assigned any of its interests in the
Leases or other EOR Properties in the Salt Creek Units.
 
11.14   Permits.  Except as disclosed on Schedule 11.14, Howell has obtained and
is maintaining all federal, state and local governmental Permits that are
presently necessary or required for the ownership and operation of the Assets as
currently owned and operated (including, but not limited to, those required
under Environmental Laws), the loss of which would, individually or in the
aggregate, have a Material Adverse Effect.  Except as disclosed in Schedule
11.14 and except as would not, individually or in the aggregate, have a Material
Adverse Effect, Howell has (i) operated the Assets in accordance with the
conditions and provisions of such Permits, and (ii) no notices of violation have
been received by Howell or any of its Affiliates, and no proceedings are pending
or, to Howell’s or its Affiliates’ knowledge, threatened in writing that might
result in any modification, revocation, termination or suspension of any such
Permits or which would require any corrective or remediation action by Howell.
 
11.15   Survival.  Notwithstanding anything in this Agreement to the contrary,
all representations and warranties contained in Sections 11.1 through 11.8 and
11.10 through 11.14 shall survive the Closing Date for a period of eighteen (18)
months, and all representations and warranties contained in Section 11.9 shall
survive the Closing Date until 30 days after the expiration of the applicable
statute of limitations.
 
SECTION XII.
PARTICIPANT REPRESENTATIONS AND WARRANTIES
 
Participant represents and warrants as of the Execution Date and the Closing
Date, unless specific dates are provided for in each representation and warranty
below:
 
12.1    Organization.  Participant is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to carry on its business as
now being conducted and as will be conducted pursuant to this
Agreement.  Participant is duly qualified or licensed to do business and in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary.  No administrative or legal proceedings to dissolve Participant are
pending or, to Participant’s knowledge, threatened.
 
12.2    Power and Authority.  Participant has all requisite power and authority
to execute, deliver, and perform this Agreement and each other agreement,
instrument, or document executed or to be executed by Participant in connection
with the transactions contemplated hereby and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery, and performance by
Participant of this Agreement and each other agreement, instrument, or document
executed or to be executed by Participant in connection with the transactions
contemplated hereby, and the consummation by it of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary action of
Participant, and the individual or individuals executing this Agreement on
Participant’s behalf are duly authorized to do so.
 
12.3    Valid and Binding Agreement.  This Agreement has been duly executed and
delivered by Participant and constitutes, and each other agreement, instrument,
or document executed or to be executed by Participant in connection with the
transactions contemplated hereby has been, or when executed will be, duly
executed and delivered by Participant, and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of
Participant, enforceable against it in
 
35

--------------------------------------------------------------------------------

 
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to the enforcement of creditors’ rights generally and the application
of general principles of equity (regardless of whether that enforceability is
considered in a proceeding at law or in equity).
 
12.4    Non-Contravention.  Neither the execution, delivery and performance by
Participant of this Agreement and each other agreement, instrument, or document
executed or to be executed by Participant in connection with the transactions
contemplated hereby nor the consummation by Participant of the transactions
contemplated hereby and thereby do and will:
 
(a)           conflict with or result in a violation of any provision of
Participant’s governing documents;
 
(b)           conflict with or result in a violation of any provision of, or
constitute (with or without the giving of notice or the passage of time or both)
a default under, or give rise (with or without the giving of notice or the
passage of time or both) to any right of termination, cancellation, or
acceleration under, any bond, debenture, note, mortgage or indenture, or any
contract, agreement, or other instrument or obligation to which Participant is a
party or by which Participant may be bound; or
 
(c)           result in a violation of any Applicable Law or any writ,
injunction or decree binding upon Participant.
 
12.5    Brokers.  No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Participant for
which Howell would be directly or indirectly liable.
 
12.6    Survival.  Notwithstanding anything in this Agreement to the contrary,
all representations and warranties contained in this Section XII shall not
survive beyond the end of eighteen (18) months from and after the Closing Date.
 
SECTION XIII.
INDEMNIFICATION 
 
13.1    Post-Closing Obligations.
 
(a)           Assumed Howell Obligations.  Without limiting Participant’s rights
to indemnity under this Agreement, and except as otherwise provided in this
Agreement, on the Closing Date Participant shall assume and hereby agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) Participant’s Proportionate Share of all of the obligations and
liabilities of Howell, known or unknown, with respect to the Assets, regardless
of whether such obligation or liability arose prior to, on or after the Closing
Date including all Assumed Environmental Liabilities (the “Assumed Howell
Obligations”); provided, however, that the Assumed Howell Obligations shall in
no event include Howell’s Retained Obligations.
 
(b)           Howell’s Retained Obligations.  Without limiting Howell’s rights
to indemnity under this Agreement, and except as otherwise provided in this
Agreement, on the Closing Date Howell shall retain and hereby agrees to fulfill,
perform, pay and discharge (or cause to be fulfilled, performed, paid or
discharged) all of the obligations and liabilities applicable to or imposed on
Howell and/or relating or attributable to the Assets occurring or arising on or
before the Closing Date to the extent they relate to (i) personal injury or
death occurring before the Closing Date, (ii) Claims of which Howell has
received
 
36

--------------------------------------------------------------------------------

 
written notice from a Third Party for property damage occurring prior to the
Closing Date, excluding Environmental Liabilities, (iii) Claims of the working
interest owners under the Salt Creek Unit Operating Agreements of which Howell
has received written notice, (iv) the payment of franchise, income, sales, use,
ad valorem, property, severance, Hydrocarbon and similar Taxes imposed by any
Governmental Authority, (v) the payment of royalties, and (vi) paid or
outstanding fines or penalties levied or invoiced by a Governmental Authority
against Howell or any of its Affiliates prior to Closing or any amounts related
to environmental matters paid, or for which invoices have been received, by
Howell or any of its Affiliates prior to Closing (“Howell’s Retained
Obligations”).
 
13.2    Indemnification.
 
(a)           Howell shall defend, indemnify and hold Participant (and its
Affiliates and their respective successors and assigns and all of their
respective owners, directors, officers, shareholders, representatives, and
employees) harmless from and against any and all Claims to the extent arising
out of:
 
(i)           Howell’s Retained Obligations;
 
(ii)          any misrepresentation or breach of any representation or warranty
of Howell contained in this Agreement; and/or
 
(iii)         any breach of any covenant or agreement of Howell contained in
this Agreement.
 
(b)           Participant shall defend, indemnify and hold Howell (and its
Affiliates and their respective successors and assigns and all of their
respective owners, directors, officers, shareholders, representatives, and
employees) harmless from and against any and all Claims to the extent arising
out of:
 
(i)           that portion of the Assumed Howell Obligations arising prior to
the Closing Date;
 
(ii)          any misrepresentation or breach of any representation or warranty
of Participant contained in this Agreement; and/or
 
(iii)         any breach of any covenant or agreement of Participant contained
in this Agreement.
 
THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH
DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS, ACTIONS, CAUSES OF ACTION,
LIABILITIES, OR DAMAGES ARISE OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE,
SIMPLE NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE) OF ANY
INDEMNIFIED PARTY, (ii) STRICT LIABILITY, OR (iii) ANY VIOLATION OF ANY LAW,
RULE, REGULATION OR ORDER RELATED TO THE OWNERSHIP OR OPERATION OF THE OIL AND
GAS INTERESTS, INCLUDING APPLICABLE ENVIRONMENTAL LAWS, INCLUDING BUT NOT
LIMITED TO STATE AND FEDERAL LAWS GOVERNING REMEDIATION AND HAZARDOUS MATERIALS.
 
13.3    Notice of Claim.
 
(a)           Definitions.  “Claim” or “Claims” means, unless specifically
provided otherwise, all claims (including, but not limited to, those for damage
to property, bodily injury and death, personal injury, illness, disease,
maintenance, cure, loss of parental and spousal consortium, wrongful
 
37

--------------------------------------------------------------------------------

 
death, loss of support, and wrongful termination of employment), damages,
liabilities, losses, demands, Liens, fines, penalties, causes of action of any
kind (including actions for indirect, consequential, punitive and exemplary
damages), obligations, costs (including payment of all reasonable attorneys’
fees and costs of litigation), judgments, interest, and awards or amounts, of
any kind or character, whether under judicial proceedings, administrative
proceedings, investigation by a Governmental Authority or otherwise, or
conditions in the premises of or attributable to any Person or Persons or any
party or parties, breach of representation or warranty (expressed or implied),
under any theory of tort, contract, breach of contract (including any Claims
which arise by reason of indemnification or assumption of liability contained in
other contracts entered into by an Indemnified Party hereunder), at law or in
equity, under statute, or otherwise, arising out of, or incident to or in
connection with this Agreement .
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, this Section 13.3 contains the Parties’ exclusive remedy against each
other with respect to breaches of the covenants and agreements of the Parties
contained in this Agreement; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION
13.3 SHALL PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE OR EQUITABLE RELIEF IN
PURSUIT OF ITS INDEMNIFICATION CLAIMS UNDER THIS SECTION 13.
 
(c)           For purposes of this Section 13, the term “Indemnifying Party”
shall mean the party or parties having an obligation to indemnify another party
or parties pursuant to the terms of this Agreement.  The term “Indemnified
Party” shall mean the party or parties having the right to be indemnified by
another party or parties pursuant to the terms of this Agreement.
 
(d)           To make a claim for indemnification (“Indemnity Claim”) under
Section 13 of this Agreement, an Indemnified Party shall notify the Indemnifying
Party in writing of its Indemnity Claim, including such specific details of and
specific basis under this Section 13 of this Agreement for its Indemnity Claim
as may be available to the Indemnified Party (the “Claim Notice”).  The
Indemnified Party shall provide its Claim Notice promptly after the Indemnified
Party has actual knowledge of the Claim for which it seeks indemnification and
shall enclose a copy of formal notices (if any) served with respect to the
Claim; provided, however, that the failure of any Indemnified Party to give
notice of a Claim as provided in this Section 13.3 shall not relieve the
Indemnifying Party of its obligations under Section 13 except to the extent, and
only to the extent, such failure results in insufficient time being available to
permit the Indemnifying Party to effectively defend against the Claim or
otherwise materially prejudices the Indemnifying Party’s ability to defend
against the Claim. In the event that the Indemnity Claim is based upon a breach
of a covenant or agreement, the Claim Notice shall specify the covenant or
agreement which was breached.
 
The Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Party whether it elects to defend the
Indemnified Party against the relevant Claim at the sole cost and expense of the
Indemnifying Party. The Indemnified Party is authorized, prior to and during
such 30-day period, to file any motion, answer or other pleading that it shall
deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party.
 
If the Indemnifying Party elects to indemnify the Indemnified Party, it shall
have the right and obligation to diligently defend, at its sole cost and
expense, the Claim. The Indemnifying Party shall have full control of such
defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Claim which the Indemnifying Party elects to contest at the
Indemnifying Party’s sole cost and expense. The Indemnified Party may
participate in, but not control, any defense or settlement of any Claim
controlled by the Indemnifying Party pursuant to this Section 13.3(d), at the
Indemnified Party’s sole cost and
 
38

--------------------------------------------------------------------------------

 
expense. An Indemnifying Party shall not, without the prior written consent of
the Indemnified Party, (i) settle any Claim or consent to the entry of any
judgment with respect thereto which does not include an unconditional written
release of the Indemnified Party from all liability in respect of such Claim, or
(ii) settle any Claim or consent to the entry of any judgment with respect
thereto in any manner that may materially and adversely affect the Indemnified
Party.
 
If the Indemnifying Party does not elect to indemnify the Indemnified Party or
so elects but fails to diligently prosecute or settle the Claim, then the
Indemnified Party shall have the right to defend against the Claim at the sole
cost and expense of the Indemnifying Party, with counsel of the Indemnified
Party’s choosing, subject to the right of the Indemnifying Party to admit its
liability and assume the defense of the Claim at any time prior to settlement or
final determination thereof, but only to the extent such assumption will not
adversely affect the defense of such Claim. If the Indemnifying Party has not
yet elected to assume the defense of a Claim, the Indemnified Party shall send
written notice to the Indemnifying Party of any proposed settlement and the
Indemnifying Party shall have the option for fifteen (15) days following receipt
of such notice to (i) admit in writing its liability to indemnify the
Indemnified Party from and against the Claim and (ii) if liability is so
admitted and the amount is paid to the Indemnified Party in full, reject, in its
reasonable judgment, the proposed settlement.
 
(e)           Limitation on Actions. The covenants and agreements provided for
in this Section XIII shall be of no further force and effect after such
covenants and agreements have been fully performed; provided, however that there
shall be no termination of any bona fide Claim asserted pursuant to this
Section XIII with respect to the breach of such a covenant or agreement on or
before its expiration date.
 
(f)           Termination.  The indemnities shall terminate as of the
termination date of each respective covenant or agreement that is subject to
indemnification.
 
13.4    Environmental Review and Disclaimers.
 
(a)           The Parties acknowledge and agree that Participant has been
provided the opportunity, prior to Closing, at its sole cost, risk, and expense,
to conduct an environmental assessment of the Oil and Gas Interests, and has
been notified of certain matters set forth on the schedules attached
hereto.  Participant accepts the Assets on an AS IS, WHERE IS basis.
 
(b)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE ASSIGNMENTS, HOWELL MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, AND ANY AND ALL SUCH REPRESENTATIONS OR WARRANTIES ARE
EXPRESSLY DISCLAIMED.
 
EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
ASSIGNMENTS, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HOWELL
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING
CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS,
(VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, OR (VII) THE
 
39

--------------------------------------------------------------------------------

 
CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES,
CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES. EXCEPT AS AND TO THE EXTENT
EXPRESSLY SET FORTH IN THE PARTICIPATION AGREEMENT AND THE ASSIGNMENTS, AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HOWELL FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT, WITHOUT PREJUDICE TO ANY OTHER RIGHT OR REMEDY OF PARTICIPANT EXPRESSLY
PROVIDED FOR HEREUNDER, UNDER THE PARTICIPATION AGREEMENT OR IN THE ASSIGNMENTS,
PARTICIPANT SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS,
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT
PARTICIPANT HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PARTICIPANT DEEMS
APPROPRIATE.
 
13.5    Conspicuousness.  The Parties agree that provisions in this Agreement in
“bold” type satisfy any requirements of the “express negligence rule” and any
other requirements at law or in equity that provisions be conspicuously marked
or highlighted.
 
SECTION XIV.
TAXES
 
14.1    Tax Partnership Provision.  The Parties desire to jointly fund the
exploration and development of the Project Area as provided herein and to treat
their joint undertaking hereunder as a partnership for United States federal and
state income tax purposes (the “Tax Partnership”) and agree to be bound by the
tax partnership provisions (the “Tax Partnership Provisions”) attached hereto as
Exhibit “N” (which such Tax Partnership Provisions of Exhibit “N” are
incorporated herein, in their entirety, by reference).  Consistent therewith,
the Parties each agree to report such undertaking consistent with such treatment
and not elect to be excluded from the application of all or any part of the
provisions of Subchapter K, Chapter 1, Subtitle A, of the Code, or similar
provisions of applicable state laws.  The Tax Partnership Provisions set forth
in attached Exhibit “N” shall govern for purposes of reporting the results of
operations of the Tax Partnership and each Party’s distributive share
thereof.  Except as otherwise provided in the Tax Partnership Provisions, the
Parties further agree that their election to treat their joint undertaking as a
Tax Partnership shall be irrevocable, that neither Party may cancel such status
or elect any other tax status applicable to the transactions described in this
Agreement, nor take any action that could cause the joint undertaking described
herein to be treated as other than a partnership for tax purposes.
 
14.2    Allocation of Tax Liabilities.  Except for treatment of ad valorem
Taxes, all Taxes (except state or federal income, margin and franchise Taxes)
and similar obligations pertaining to the Assets are Howell’s responsibility if
incurred prior to the Closing Date. For the avoidance of doubt, all production,
severance or similar Taxes shall be treated as incurred when the relevant
production occurred, and any Transfer Taxes shall be treated as incurred when
the transfer or other act giving rise to such Transfer Tax occurred, regardless
of when such Taxes are assessed.  After the Closing Date, each Party hereto
shall be responsible for its Proportionate Share of all Taxes (except state or
federal income, margin and franchise Taxes) and similar obligations pertaining
to the Assets.  Each Party shall also be responsible for its own state and
federal income, margin and franchise Taxes, whether incurred before or after the
Closing Date. After the Closing Date, each Party shall supply the other Party
information and documents reasonably necessary to comply with Tax and financial
reporting requirements and audits.  Ad valorem Taxes for each assessment period
shall be allocated to Howell based on the percentage of the assessment
 
40

--------------------------------------------------------------------------------

 
period occurring before the Effective Date and to Participant based on the
percentage of the assessment period occurring on or after the Effective
Date.  For the avoidance of doubt, any ad valorem Tax assessed as a result of
the omission of Assets from applicable ad valorem Tax rolls with respect to any
period prior to the Effective Date shall be allocated to such pre-Effective Date
period.  Howell shall handle payment to the appropriate Governmental Authority
of all Taxes with respect to the Assets which are required to be paid prior to
Closing (and shall file all Tax Returns with respect to such Taxes).
 
14.3    No Transfer Tax.  No Transfer Tax will be collected from Participant in
connection with any of the transactions contemplated by this Agreement.  If,
however, any such transaction is later deemed to be subject to Transfer Tax,
then Howell and Participant shall each bear one-half of such Transfer
Tax.  Howell and Participant agree to cooperate with each other in demonstrating
that any requirements for exemptions, if any, from such Transfer Taxes have been
met.
 
14.4    Tax Covenants.
 
In connection with the operation of the Assets for the period between the
Execution Date and the Closing Date, Howell agrees as follows with respect to
Tax matters:
 
(a)           Howell will timely and properly file any and all Tax Returns
consistently with past practice;
 
(b)           Howell will timely pay any and all Taxes that become due;
 
(c)           Howell will not change, revoke, amend or file any Tax election or
take any position on a Tax Return that is inconsistent with prior practice
without the express written consent of Participant, which consent shall not be
unreasonably withheld;
 
(d)           Howell shall notify Participant of any notice received from a
Governmental Authority with respect to Tax matters; however, with respect to ad
valorem and similar Taxes, Howell shall only notify Participant of any such
notice received to the extent such notice is outside the ordinary course of
reasonable and prudent Tax administration as determined by Howell in its
reasonable discretion; and
 
(e)           Howell will not settle any audit, dispute, or proceeding related
to Tax (except state or federal income Taxes) matters or agree to any extension
or waiver of any statute of limitations related to Tax (except state or federal
income Tax) matters without the express written consent of Participant, which
consent shall not be unreasonably withheld.
 
SECTION XV.
CLOSING
 
15.1    Conditions to Closing.
 
(a)           Conditions to Participant’s Obligation to Close.  The obligations
of Participant to proceed with the Closing and otherwise consummate the
transactions contemplated by this Agreement are subject to each of the following
conditions being met:
 
(i)           Representations True and Correct.  The representations and
warranties of Howell, as set forth in Section XI, shall be true and correct in
all material respects (disregarding materiality qualifiers in the text thereof)
at and as of the Closing Date in accordance with their terms as if such
representations and warranties were remade at and as of the Closing Date (except
to the extent such
 
41

--------------------------------------------------------------------------------

 
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct as of the
specified date).
 
(ii)           Compliance with Covenants and Agreements.  Howell shall have
performed and complied with all of its covenants and agreements set forth in
this Agreement, in all material respects, through the Closing.
 
(iii)           Corporate Approvals.  Howell shall have obtained any and all
corporate approvals authorizing the consummation of the transaction contemplated
by this Agreement.
 
(iv)           [Reserved].
 
(v)           Release of Liens.  Howell shall have obtained the release of the
security interests and liens created by the Deed of Trust, Mortgage, Line of
Credit Mortgage, Assignment, Security Agreement, Fixture Filing, and Financing
Statement dated as of September 2, 2010 from Anadarko E&P Company LP, et al for
the benefit of JPMorgan Chase Bank N.A., as Administrative Agent, relating to
the Oil and Gas Interests that comprise Participant’s Proportionate Share.
 
(b)           Conditions to Howell’s Obligation to Close.  The obligations of
Howell to proceed with the Closing and otherwise consummate the transactions
contemplated by this Agreement are subject to each of the following conditions
being met:
 
(i)           Representations True and Correct.  The representations and
warranties of Participant, as set forth in Section XII, shall be true and
correct in all material respects (disregarding materiality qualifiers in the
text thereof) at and as of the Closing Date in accordance with their terms as if
such representations and warranties were remade at and as of the Closing Date
(except to the extent such representations and warranties are made as of a
specified date, in which case such representations and warranties shall be true
and correct as of the specified date).
 
(ii)           Compliance with Covenants and Agreements.  Participant shall have
performed and complied with all of its covenants and agreements set forth in
this Agreement, in all material respects, through the Closing.
 
(iii)           Corporate Approvals.  Participant shall have obtained any and
all corporate approvals authorizing the consummation of the transaction
contemplated by this Agreement.
 
(iv)           No Orders.  No order, award, or judgment shall have been issued
by any Governmental Authority to restrain, prohibit, enjoin or declare illegal
the Closing that remains in effect.
 
(c)           Waiver of a Condition.  A Party may waive any condition specified
in Section 15.1(a) or Section 15.1(b), as applicable, in whole or in part, by
providing a written waiver thereof at or prior to Closing.  Such waiver shall
not prejudice any other rights or remedies available to such Party under this
Agreement with respect to non-satisfaction of such condition.
 
(d)           Reasonable Efforts.  Each Party shall use its reasonable
commercial efforts to take, or cause to be taken, all actions necessary to cause
the conditions set forth in Section 15.1(a) and Section 15.1(b), as applicable,
to be satisfied.  
 
15.2    Date and Time of Closing.  Subject to the terms and conditions stated in
this Agreement, the “Closing” shall occur on 10:00 a.m. Mountain Standard Time
on or before April 3, 2012, or such other date that Howell and Participant may
mutually agree upon, acting reasonably. The Closing shall
 
42

--------------------------------------------------------------------------------

 
take place in the offices of Howell, at 1099 18th St. #1800, Denver, CO 80202 or
in the offices of Anadarko E&P Company L.P., at 1201 Lake Robbins Drive, The
Woodlands, TX 77380.  In the event the Closing has not occurred by April 3,
2012, unless otherwise extended by the Parties in writing, this Agreement shall
be of no further effect and no Party shall have any liability to the other,
however, the Parties shall remain subject to the terms and provisions of the
Confidentiality Agreement.
 
15.3    Closing Deliverables.  
 
(a)           Participant’s Closing Deliverables.  Participant shall deliver to
Howell each of the following at the Closing:
 
(i)          executed counterparts of Exhibit “S” (Memorandum of Salt Creek
JOA);
 
(ii)         executed counterparts of Exhibit “R” (Salt Creek JOA);
 
(iii)        executed counterparts of Exhibit “H” (Seismic License(s) for the
existing G&G data);
 
(iv)        executed Exhibit “L” (Parent Company Guaranty);
 
(v)         executed Exhibit “P” (Ratification of the Salt Creek Units and Salt
Creek Unit Operating Agreements);
 
(vi)        executed counterparts of Exhibit “O” (Joint Marketing Agreement);
and
 
(vii)       executed counterparts of Exhibits “Q-1” and “Q-2” (Title Indemnity
Agreement for Salt Creek Unit and Title Indemnity Agreement for Salt Creek South
Unit).
 
(b)           Howell’s Closing Deliverables.  Howell shall deliver to
Participant each of the following:
 
(i)          the executed Assignments described in Section V;  
 
(ii)         a certificate of non-foreign status of Howell meeting the
requirements of Treasury Regulation Section 1.1445-2(b)(2);
 
(iii)        executed counterparts of Exhibit “H” (License for the existing G&G
data);
 
(iv)        executed counterparts of Exhibit “S” (Memorandum of Salt Creek JOA);
 
(v)         executed counterparts of Exhibit “R” (Salt Creek JOA);
 
(vi)        executed counterparts of Exhibit “O” (Joint Marketing Agreement);
 
(vii)       executed counterparts of Exhibit “W” (Parent Guaranty of Joint
Marketing Agreement); and
 
(viii)      executed counterparts of Exhibits “Q-1” and “Q-2” (Title Indemnity
Agreement for Salt Creek Unit and Title Indemnity Agreement for Salt Creek South
Unit).
 
43

--------------------------------------------------------------------------------

 
15.4    Records.  Howell shall furnish Participant with the Records by
electronic delivery as soon as reasonably practicable after the Closing (and, in
any event, no later than thirty (30) days after the Closing).
 
SECTION XVI.
MISCELLANEOUS
 
16.1    Notices.  All notices, requests, demands and other communications
permitted or required between the Parties by any of the provisions of this
Agreement, unless otherwise specifically provided, shall be in writing and be
deemed given if (a) delivered by hand, (b) transmitted by facsimile or e-mail,
or (c) mailed by certified mail or overnight mail carrier or courier (postage or
other charges prepaid), and directed to:
 
If to Participant:
     
Linn Energy Holdings, LLC
 
600 Travis, Suite 5100
 
Houston, TX 77002
 
Attn:
Charlene A. Ripley
   
Senior Vice President and General Counsel
 
Telephone:
(281) 840-4000
 
Facsimile:
(281) 840-4001
 
E-Mail:
cripley@linnenergy.com
   
If to Howell:
     
Howell Petroleum Corporation
 
1099 18th Street, Suite 1800
 
Denver, CO 80202
 
Attn:
Mike Nixson
   
Director, Land
 
Telephone:
(720) 929-6000
 
Facsimile:
(720) 929-7009
 
E-Mail:
Mike.Nixson@anadarko.com
 
             With a copy to:
     
Howell Petroleum Corporation
 
1099 18th Street, Suite 1800
 
Denver, CO 80202
 
Attn:
Susan Aldridge
   
Counsel
 
Telephone:
(720) 929-6000
 
Facsimile:
(720) 929-7505
 
E-Mail:
Susan.Aldridge@anadarko.com

 
Delivery of such notices as above provided shall be deemed received by and
effective as to the Party to whom it is addressed only upon (x) actual receipt
by the Party, (y) if transmitted by facsimile, the successful completion of such
transmission during normal business hours of 8am to 5pm, local time of the
receiving Party or if received after such hours, on the next day, or (z) if
transmitted by e-mail, upon
 
44

--------------------------------------------------------------------------------

 
receipt of confirming e-mail from the recipient of the e-mail.  No change of
notice is binding on any Party until all Parties have received notice containing
the changed information.  
 
16.2    Entire Agreement/Amendments and Modifications.
 
(a)           This Agreement, including all Exhibits and Schedules hereto (the
terms and provisions of such Exhibits and Schedules being incorporated herein,
in their entirety, by reference for all purposes; provided, however that, except
for the Tax Partnership Provisions, to the extent of any conflict, ambiguity or
inconsistency between the terms or conditions of this Agreement and the terms or
conditions of any of the Exhibits or Schedules, the terms and conditions of this
Agreement shall control), contains the entire agreement and understanding
between the Parties relating to the matters covered hereby, and any
representations, correspondence, or other statements made by a Party prior to
the Execution Date relating to the matters covered hereby or thereby shall be
superseded by the terms of this Agreement.
 
(b)           No modification, alteration, or amendment of this Agreement shall
be effective unless in writing and signed by the Party against whom the
modification, alteration, or amendment is asserted or sought to be enforced.
 
16.3    Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect the interpretation of this
Agreement.
 
16.4    Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
16.5    Governing Law.  This Agreement shall be governed, construed, and
enforced in all respects, including validity, interpretation, and effect,
according to the laws of the State of Texas, without regard to any conflicts of
laws principles.
 
16.6    Jurisdiction and Venue.  The Parties hereby irrevocably consent to the
exclusive jurisdiction of the federal courts situated in the State of Texas;
provided, however, in the event that such federal courts do not have
jurisdiction over the dispute in question, then the Parties hereby irrevocably
consent to the exclusive jurisdiction of the state courts situated in the State
of Texas with respect to such dispute.  The Parties hereby irrevocably and
unconditionally waive, to the fullest extent they may legally and effectively do
so, any objection which they may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in the Texas federal or state courts.
 
16.7    Costs and Expenses.  The prevailing Party in any litigation pertaining
to any dispute hereunder shall be entitled to recover its reasonable costs,
expenses and attorney’s fees in connection with such litigation.
 
16.8    Waiver of Jury Trial.  The Parties hereby waive all rights to a trial by
jury for disputes arising from or under this Agreement.
 
16.9    Relationship of the Parties.  Except as provided for in the applicable
Salt Creek JOA and the Salt Creek Unit Operating Agreement, the Parties shall at
all times act independently of each other in complying with the terms and
provisions of this Agreement.  No partnership, joint venture, trust or fiduciary
relationship or mining partnership is intended or created by this Agreement, and
no act by any of the Parties shall operate to create such a relationship;
provided, however, that the Parties intend, in
 
45

--------------------------------------------------------------------------------

 
accordance with Section 14.1, for the arrangement described in this Agreement to
be treated as a partnership for U.S. federal and state income tax purposes.
 
16.10   Media Releases.  No Party to this Agreement shall issue any media
release or make a public announcement relating to this Agreement without
endeavoring to obtain the prior approval of the other Party, which approval
shall not be unreasonably withheld; provided, however, that any Party may make
any public disclosure (a) it believes in good faith is required by Applicable
Law or any listing or trading agreement concerning its publicly traded
securities (in which case the disclosing Party agrees to use its reasonable
commercial efforts to advise the other Party prior to making the disclosure) or
(b) at the request of a Governmental Authority (which, for purposes of this
Section 16.10 only, shall include domestic and foreign courts, tribunals,
governmental and quasi-governmental bodies, agencies, authorities, departments,
commissions, boards, bureaus and instrumentalities).
 
16.11   Confidentiality.  Prior to Closing, the terms and conditions of this
Agreement and any documentation provided to either Party in connection herewith
shall be held strictly confidential by the Parties and shall be treated as
“Information” that is subject to the terms and provisions of that certain
Confidentiality Agreement dated November 28, 2011, by and between Howell and
Participant (the “Confidentiality Agreement”).  The Parties agree that the
Confidentiality Agreement shall remain in full force and effect following the
Execution Date and any termination of this Agreement in accordance with the
provisions hereof; provided that if the Closing shall occur, then (a) the
Confidentiality Agreement shall terminate as of the Closing and be of no further
force and effect thereafter and (b) the terms and conditions of this Agreement,
the transactions contemplated hereby and any documentation provided to either
Party in connection herewith shall be treated as strictly confidential and
proprietary and shall be subject to the Confidentiality Provisions.
 
16.12   Binding on Successors and Assigns, and Transfer.
 
(a)           Successors and Assigns.  This Agreement will extend to, inure to
the benefit of, and be binding upon the Parties and each of their permitted
successors and assigns.
 
(b)           Participant’s Transfers.  At all times prior to one year after the
Closing Date, Participant shall not assign this Agreement, the Salt Creek JOA or
the Salt Creek Unit Operating Agreement (or memorandum of such agreements) or
any of its right, title or interest in any of the Leases or other EOR Properties
that are subject to this Agreement, in whole or in part.  For all periods
beginning one year after the Closing Date until the Participant’s Commitment
Termination Date, Participant shall not assign all or any portion of its
interest in this Agreement, the Salt Creek JOA or the Salt Creek Unit Operating
Agreement (or memorandum of such agreements ) or any of its right, title or
interest in any of the Leases or other EOR Properties that are subject to this
Agreement, in whole or in part without obtaining the prior written consent of
Howell, but such consent shall not be unreasonably withheld, conditioned, or
delayed. After the Participant’s Commitment Termination Date, Participant may
assign all or any portion of its interest in this Agreement, the Salt Creek JOA
or the Salt Creek Unit Operating Agreement (or memorandum of such agreements) or
any of its right, title or interest in any of the Leases or other EOR Properties
that are subject to this Agreement, without restriction.  
 
(c)           Howell’s Transfers.  At all times prior to one year after the
Closing Date, Howell may assign a portion of its interest in this Agreement, the
Salt Creek JOA or the Salt Creek Unit Operating Agreement (or memorandum of such
agreements) or any of its right, title or interest in any of the Leases or other
EOR Properties that are subject to this Agreement without restriction so long as
Howell or its Affiliate shall remain as operator of the Salt Creek Units and
shall retain at least a fifty percent (50%) interest in the Leases and other EOR
Properties following such assignment.  For all periods beginning one year after
the Closing Date until the Participant’s Commitment Termination Date, Howell
 
46

--------------------------------------------------------------------------------

 
shall not assign all or any portion of its interest in this Agreement, the Salt
Creek JOA or the Salt Creek Unit Operating Agreement (or memorandum of such
agreements) or any of its right, title or interest in any of the Leases or other
EOR Properties that are subject to this Agreement, in whole or in part, without
obtaining the prior written consent of Participant, but such consent shall not
be unreasonably withheld, conditioned, or delayed.  After the Participant’s
Commitment Termination Date, Howell may assign all or any portion of its
interest in this Agreement, the Salt Creek JOA or the Salt Creek Unit Operating
Agreement (or memorandum of such agreements) or any of its right, title or
interest in any of the Leases or other EOR Properties that are subject to this
Agreement, without restriction.  
 
(d)           Miscellaneous Rights.  An assignment or transfer to an Affiliate
of a Party’s interest in this Agreement, the Salt Creek JOA and the Salt Creek
Unit Operating Agreement (or memorandum of such agreements) or any of its right,
title or interest in any of the Leases and other EOR Properties that are subject
to this Agreement shall not be considered a prohibited assignment under this
Agreement.  An example of such a permitted assignment or transfer includes, but
is not limited to, transfers related to internal reorganizations where the
assignee is an Affiliate of assignor.  The Parties shall not engage in any
transaction with the intent or purpose of evading or avoiding any of the
obligations set forth in Sections 16.12(b) and 16.12(c).  An ultimate parent
merger, change of control or consolidation shall not be considered an assignment
of an interest.
 
(e)           Notice.  Howell will provide Participant with not less than 15
days’ written notice of Howell’s or any Affiliate of Howell’s intention to
accept a written offer or a written indication of interest from a third party to
purchase all or any portion of Howell’s interests in the Project Area.  In such
case, to the extent such disclosure is not restricted by Third Party agreement,
Howell shall provide Participant the identity, proposed purchase price and other
terms of such offer or indication of interest. Neither Howell nor Participant
shall be under any obligation to each during such 15-day period except that
Howell shall refrain from accepting such offer or indication of interest until
the 15-day period has expired or Participant waives such period.
 
16.13   Third Party Claims and Causes of Action.  Nothing in this Agreement
entitles any Person or party, other than Howell and Participant, to any claim,
cause of action, remedy, or right of any kind.  Except as set forth in this
immediately preceding sentence, this Agreement is intended only to benefit the
Parties hereto and their respective permitted successors and assigns.
 
16.14   Waivers.  Any Party may by written instrument (i) waive compliance by
the other Party with, or modify any of, the covenants or agreements made by the
other Party in this Agreement or (ii) waive or modify performance of any of the
obligations or other acts of the other Party.  The delay or failure on the part
of any Party to insist, in any one instance or more, upon strict performance of
any of the terms or conditions of this Agreement, or to exercise any right or
privilege herein conferred shall not be construed as a waiver of any such terms,
conditions, rights or privileges but the same shall continue and remain in full
force and effect.  Except as specifically set forth herein, all rights and
remedies are cumulative.
 
16.15   Reservation as to Non-Parties.  Nothing herein is intended to limit or
otherwise waive any recourse Participant or Howell may have against any Third
Parties or Persons other than Participant and Howell for any obligations or
liabilities which may be incurred with respect to the Project Area or operations
conducted in connection therewith.
 
16.16   Expenses.  Each Party shall bear its own expenses incident to the
preparation of this Agreement.
 
47

--------------------------------------------------------------------------------

 
16.17   Counterparts.  This Agreement may be executed in duplicate originals or
counterparts, each of which when taken with all other counterparts shall
constitute a binding agreement between the Parties hereto.  An executed
facsimile or .PDF counterpart of this Agreement shall be sufficient to bind a
Party hereto to the same extent as an original.
 
16.18   Dates/Times.  Unless indicated in this Agreement otherwise, all
references to dates and times shall mean Denver, Colorado, local date and time.
 
16.19      Limitation on Damages.  Notwithstanding any other provision in this
Agreement to the contrary, the Parties acknowledge and agree that nothing in
this Agreement authorizes Howell or Participant (or any other Indemnified Party)
to sue for or collect from Participant or Howell, respectively, its own
punitive, consequential or indirect damages arising out of any of the
transactions contemplated hereby and Howell and Participant each expressly waive
for itself (and on behalf of the other Indemnified Parties) any and all claims
it may have against Participant or Howell, respectively, for its own such
damages.
 
16.20   Financial Statements.  Howell acknowledges that Participant and/or its
Affiliates may be required to include statements of revenues and direct
operating expenses and other financial information relating to the Assets
(“Financial Statements”) in documents filed with the SEC by Participant and/or
its Affiliates pursuant to the Securities Act of 1933, as amended, and that such
Financial Statements may be required to be audited.  Participant shall consult
with Howell, and Participant shall select and engage an external audit firm (the
“Audit Firm”) to audit the Financial Statements, at the Participant’s sole cost
and expense.  Howell and its Affiliates shall cooperate with and provide
Participant with reasonable access to such records (to the extent such
information is available) and personnel of Howell and its Affiliates, as
Participant may reasonably request, to enable Participant, its representatives
and accountants to create, at Participant’s sole cost and expense, such
Financial Statements.  Howell and its Affiliates shall also cooperate with
Participant and the Audit Firm on any required audit related to the Financial
Statements.  Notwithstanding the foregoing, (i) Howell shall in no event be
required to create new records relating to the Assets and (ii) the access to be
provided to Participant pursuant to this Section 16.20 shall not interfere with
Howell's ability to prepare its own financial statements or its regular conduct
of business and shall be made available during Howell's normal business hours.
 


 


 
Signature page following.
 
48

--------------------------------------------------------------------------------

 
THIS AGREEMENT IS EXECUTED on the Execution Date but effective as of the
Effective Date.
 
HOWELL PETROLEUM CORPORATION
     
By:
/s/ Edward L. Wood
 
Name:  Edward L. Wood
 
Title:  Vice President
     
LINN ENERGY HOLDINGS, LLC
     
By:
/s/ David B. Rottino
 
Name:  David B. Rottino
 
Title:  Senior Vice President, Finance and Business Development



 
 
Signature Page to Salt Creek Participation Agreement
dated effective as of April 1, 2012
by and among
Howell and Participant



--------------------------------------------------------------------------------